             Case 19-61188-6-dd                              Doc 1      Filed 08/20/19 Entered 08/20/19 14:09:30                             Desc Main
                                                                        Document     Page 1 of 82


  Fill in this information to identify the case   :




  United States Bankruptcy Court for the:
                         Northern District of New York, Utica Division


  Case number (if known)*                                             Chapter 11                                                        ❑ Check if this is an
                                                                                                                                          amended filing

 Official Form 201
 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                         04/19
 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known). For more
 information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                                   Empire Farmstead Brewery. Inc.


   2. All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                       2 7— 4 5 4 6 2 1 4
      Identification Number (EIN)



   4. Debtor's address                                Principal place of business                                  Mailing address, if different from principal
                                                                                                                   place of business

                                                          33 Rippleton Rd
                                                      Number          Street                                       Number      Street

                                                      Attn David Katleski

                                                          Cazenovia, NY 13035                                      P.O. Box
                                                      City                               State     ZIP Code

                                                                                                                   City                          State     ZIP Code

                                                      Madison
                                                                                                                   Location of principal assets, if different from
                                                      County
                                                                                                                   principal place of business


                                                                                                                   Number     Street




                                                                                                                   City                          State     ZIP Code




   5. Debtor's website (URL)                          https://empirebrew.com/empire-farm-brewery/


   6. Type of debtor                                         Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                      ❑      Partnership (excluding LLP)

                                                      ❑      Other. Specify:

Official Form 201                                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 1
              Case 19-61188-6-dd                      Doc 1       Filed 08/20/19 Entered 08/20/19 14:09:30                             Desc Main
                                                                  Document     Page 2 of 82


 Debtor          Empire Farmstead Brewery, Inc.                                             Case number (if known)
                Name
                                                  A. Check one:
    7. Describe debtor's business
                                                  ❑ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                  ❑ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                  ❑ Railroad (as defined in 11 U.S.C. §101(44))
                                                  ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                  ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                  ❑ Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                      None of the above

                                                  B. Check all that apply:
                                                  ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                  ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in
                                                       15 U.S.C. § 80a-3)
                                                  ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                                  C. NAICS (North American Industry Classification System) 4-digit code that best describes
                                                     debtor. See http://www.uscourts.qov/four-diqit-national-association-naics-codes .


   8.    Under which chapter of the               Check one:
         Bankruptcy Code is the                   1[I Chapter 7
         debtor filing?
                                                  ❑ Chapter 9
                                                  Vi Chapter 11. Check all that apply:
                                                         ❑     Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                               insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                               4/01/22 and every 3 years after that).
                                                         ❑    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                              debtor is a small business debtor, attach the most recent balance sheet, statement
                                                              of operations, cash-flow statement, and federal income tax return or if all of these
                                                              documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                         ❑    A plan is being filed with this petition.

                                                         ❑    Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).
                                                         ❑    The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                              Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                         ❑    The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                              Rule 12b-2.
                                                  ❑    Chapter 12

   9. Were prior bankruptcy cases                 ViNo
      filed by or against the debtor              ❑ Yes. District                                     When                    Case number
      within the last 8 years?                                                                                 MM /DD/YYYY
        If more than 2 cases, attach a                       District                                 When                    Case number
        separate list.                                                                                         MM/ DD/YYYY

 10. Are any bankruptcy cases
      pending or being filed by a
      business partner or an                      ❑ Yes. Debtor                                                              Relationship
     affiliate of the debtor?                                District                                                        When
                                                                                                                                            MM / DD / YYYY '
        List all cases. If more than 1,
                                                             Case number, if known
        attach a separate list.

Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 2
                Case 19-61188-6-dd                   Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                              Desc Main
                                                                  Document     Page 3 of 82


 Debtor           Empire Farmstead Brewery, Inc.                                               Case number (if known)
                  Name



  11. Why is the case filed in               Check all that apply:
      this district?
                                             Vi Debtor has had its domicile, principal place of business, or principal assets in this district
                                                for 180 days immediately preceding the date of this petition or for a longer part of such
                                                180 days than in any other district.

                                             DA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending
                                                   in this district.

  13.     Does the debtor own or             611No
          have possession of any             ❑ Yes. Answer below for each property that needs immediate attention. Attach additional sheets
          real property or personal                  if needed.
          property that needs
          immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                          1:1 It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                               health or safety.
                                                               What is the hazard?


                                                          ❑    It needs to be physically secured or protected from the weather.
                                                          1=1 It includes perishable goods or assets that could quickly deteriorate or lose value
                                                             without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                             securities-related assets or other options).
                                                          ❑ Other
                                                          Where is the propery?
                                                                                      Number         Street




                                                                                      City                                      State


                                                                                        ZIP Code

                                                          Is the property insured?
                                                          p No
                                                          ❑ Yes. Insurance agency
                                                                       Contact name
                                                                       Phone


III     13.
              Statistical and administrative information

               Debtor's estimation of       Check one:
               available funds?              ❑ Funds will be available for distribution to unsecured creditors.
                                            RIAfter any administrative expenses are paid, no funds will be available for distribution to
                                              unsecured creditors.

        14.    Estimated number of            66 1-49 ❑ 50-99                    ❑ 1,000-5,000                          ❑ 25,001-50,000
               creditors                     ❑ 100-199 ❑               200-999   1:1 5,001-10,000                       ❑ 50,000-100,000
                                                                                 1:1 10,001-25,000                      ❑    More than 100,000


        15. Estimated assets                 ❑ $0-$50,000                           ❑    $1,000,001-$10 million             ❑   $500,000,001-$1 billion
                                             ❑      $50,001-$100,000                ❑ $10,000,001-$50 million               ❑   $1,000,000,001-$10 billion
                                                    $100,001-$500,000               ❑    $50,000,001-$100 million           1:1 $10,000,000,001-$50 billion
                                             ❑      $500,001-$1 million             I=1 $100,000,001-$500 million           ❑ More than $50 billion




Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
             Case 19-61188-6-dd                   Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                                              Desc Main
                                                                Document     Page 4 of 82


 Debtor         Empire Farmstead Brewery, Inc.                                                      Case number (if known)
               Name




                                             ❑    $0-$50,000                               •     $1,000,001-$10 million                 ❑    $500,000,001-$1 billion
       16. Estimated liabilities
                                             ❑    $50,001-$100,000                         pGl   $10,000,001-$50 million                ❑    $1,000,000,001-$10 billion
                                             ❑    $100,001-$500,000                        ❑     $50,000,001-$100 million               ❑    $10,000,000,001-$50 billion
                                             ❑    $500,001-$1 million                      ❑     $100,000,001-$500 million              ❑    More than $50 billion



 11111     Request for Relief, Declaration, and Signatures


  WARNING --          Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
                      up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


       17. Declaration and signature                  The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
           of authorized
                                                      I have been authorized to file this petition on behalf of the debtor.
           representative of debtor
                                                      I have examined the information in this petition and have a reasonable belief that the information is true and
                                                      correct.

                                                 I declare under penalty of perjury that the foregoing is true and correct.
                                                    Executed on     08/20/2019



                                                                        /s/ David Katleski                                                      David Katleski
                                                    Signature of authorized representative of debtor                          Printed name




      18. Signature of attorney
                                                                       /s/ Lee E Woodard                                      Date 08/20/2019
                                                    Signature of attorney for debtor                                                   MM/ DD/ YYYY




                                                     Lee E Woodard
                                                    Printed name


                                                     Harris Beach, PLLC
                                                    Firm name


                                                    333 W. Washington Street, Ste. 200
                                                    Number          Street


                                                    Syracuse                                                                    NY              13202
                                                    City                                                                       State            ZIP Code



                                                    (315) 214-2010                                                               Iwoodardaharrisbeach.com
                                                    Contact phone                                                               Email address



                                                     1845304                                                                     New York




Official Form 201                                     Voluntary Petition for Non Individuals Filing for Bankruptcy
                                                                                       -                                                                                  page 4
                 Case 19-61188-6-dd                       Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                                   Desc Main
                                                                       Document     Page 5 of 82


      Fill in this information to identify the case:

      Debtor name                            Empire Farmstead Brewery Inc.

      United States Bankruptcy Court for the:
                              Northern District of New York, Utica Division


     Case number (if known)*
                                                                                                                                             ❑ Check if this is an
                                                                                                                                               amended filing

    Official Form 206A/B
    Schedule A/B: Assets — Real and Personal Property                                                                                                                       12/15
    Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest Include all property in which
    the debtor holds rights and powers exercisable for the debtor's own benefit Also include assets and properties which have no book value, such as fully depreciated
    assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
    Unexpired Leases (Official Form 206G).
    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor's name and
    case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
    from the attachment in the total for the pertinent part.

    For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
    schedule, that gives the details for each asset in a particular category List each asset only once. In valuing the debtor's interest, do not deduct the value of secured
    claims. See the instructions to understand the terms used in this form.



    RI           Cash and cash equivalents


      1. Does the debtor have any cash or cash equivalents?
           ❑ No. Go to Part 2.
           0Yes. Fill in the information below.

          Ail cash 'or cash equivalents Owned Controlled by


      2 Cash on hand                                                                                                                                                 $1,339.00
      3. Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)                 Type of account                    Last 4 digits of account number
          3.1 Community Bank, N.A.                                            Checking account                         3544                                     $7,991.66

     4.   Other cash equivalents (Identify a//)
          4.1 Community Bank, N.A.                                                                                                                                   $5,312.66
          4.2 Community Bank, N.A.

     5.   Total of Part 1
I                                                                                                                                                               $15,013.12
          Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


    Part 2:     Deposits and prepayments

     6. Does the debtor have any deposits or prepayments?
          ou No. Go to Part 3.
          ❑ Yes. Fill in the information below.

                                                                                                                                               Current value of debtor's
                                                                                                                                               interest
     7. Deposits, including security deposits and utility deposits
          Description, including name of holder of deposit
          None




Official Form 206A/B                                               Schedule A/B: Assets — Real and Personal Property                                           page 1
               Case 19-61188-6-dd                        Doc 1          Filed 08/20/19 Entered 08/20/19 14:09:30                                  Desc Main
                                                                        Document     Page 6 of 82


 Debtor           Empire Farmstead Brewery, Inc.                                                        Case number (if known)
                  Name


          Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
          Description, including name of holder of prepayment
          None

          Total of Part 2
          Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.


  Part 3: Accounts receivable


   10. Does the debtor have any accounts receivable?
          ❑ No. Go to Part 4.
             Yes. Fill in the information below.

                                                                                                                                                 Current value of debtor's

   11. Accounts Receivable

          11a. 90 days old or less:                   $17,779.48                                     $0.00                                                     $17,779.48
                                        face amount                                  doubtful or uncollectible accounts

          11 b. Over 90 days old:                     $9,599.54                                      $0.00                                                       $9,599.54
                                        face amount                                  doubtful or uncollectible accounts

   12. Total of Part 3
                                                                                                                                                               $27,379.02
          Current value on lines 11 a + 11 b = line 12. Copy the total to line 82.


aZi Investments

   13.    Does the debtor own any investments?
          ou No. Go to Part 5.
          ❑ Yes. Fill in the information below.

                                                                                                                     Valuation method Used for   Current value of debto
                                                                                                                     current value               interest
   14.   Mutual funds or publicly traded stocks not included in Part 1
         Name of fund or stock:
         None

  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
         Name of fund or stock:                                                              % of ownership:
         None

  16. Government bonds, corporate bonds, and other negotiable and non-negotiable
      instruments not included in Part 1
         Describe:
         None

  17. Total of Part 4
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.




Official Form 206A/B                                                Schedule A/B: Assets — Real and Personal Property                                         page 2
                 Case 19-61188-6-dd                   Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                               Desc Main
                                                                    Document     Page 7 of 82


 Debtor            Empire Farmstead Brewery, Inc.                                                  Case number (if known)
                   Name

 1=11 Inventory, excluding agriculture assets

    18. Does the debtor own any inventory (excluding agriculture assets)?
          LI No. Go to Part 6.
          AYes. Fill in the information below.

                                                                  Date of the last              book value of      Valuation method used Cwent value of debtoes
                                                                  physical inventory        debtor% interest       for current value
                                                                                                 ere available)

   19. Raw materials
          None
   20. Work in progress
                 Restaurant food and beverage, brewery                                                              Fair market value                   $100,000.00
                 finished goods, ingredients, chemicals,             MM / DD / YYYY
          20.1   supplies and packaging,
   21. Finished goods, including goods held for resale
          None
   22 Other inventory or supplies
          None
   23. Total of Part 5
                                                                                                                                                        $100,000.00
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.

   24. Is any of the property listed in Part 5 perishable?
          ❑ No
             Yes
   25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
          A No
          ❑ Yes

   26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
          RI No
          ❑ Yes

1:= Farming and fishing-related assets (other than titled motor vehicles and land)

   27.   Does the debtor own or lease any fanning and fishing-related assets (other than titled motor vehicles and land)?
         ❑ No. Go to Part 7.
         AYes. Fill in the information below.

         General description                                                               Net book value of      Valuation method used   Current value of debtor's
                                                                                           debtor's interest      for current valise      interest
                                                                                          : (Where available)

  28. Crops — either planted or harvested
         28.1 Crops growing and harvested/Agriculture                                                                                                   $30,943.00

  29. Farm animals Examples: Livestock, poultry, farm-raised fish
         None

  30. Farm machinery and equipment (Other than titled motor vehicles)
         None

  31. Farm and fishing supplies, chemicals, and feed
         None

  32     Other fanning and fishing-related property not already listed in Part 6
         None




Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                      page 3
                Case 19-61188-6-dd                      Doc 1       Filed 08/20/19 Entered 08/20/19 14:09:30                                Desc Main
                                                                    Document     Page 8 of 82


  Debtor            Empire Farmstead Brewery, Inc.                                                Case number (if known)
                    Name


    33. Total of Part 6
                                                                                                                                                        $30,943.00
           Add lines 28 through 32. Copy the total to line 85.

    34. Is the debtor a member of an agricultural cooperative?
           ocl No
           Dyes. Is any of the debtor's property stored at the cooperative?
                   ❑ No
                   ❑ Yes

   35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
           RI No
           D Yes

   36. Is a depreciation schedule available for any of the property listed in Part 6?
           RI No
           DYes

   37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
           SZINo
           D Yes


  Part 7: Office furniture, fixtures, and equipment; and collectibles

   38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
           U No. Go to Part 8.
           litYes. Fill in the information below.

                    description                                                           Net book value of       Valuation method used Current value of debtor's
                                                                                          debtor's interest       for current value      interest
                                                                                          (1/Vnere available)

   39. Office furniture
              Desks, chairs, Apple and Dell computers with                                                      Fair market value                       $35,968.40
         39.1 accompanying workstations

   40. Office fixtures
         None

  41. Office equipment, including all computer equipment and
       communication systems equipment and software
         41.1 Kitchen equipment                                                                                   Fair market value                   $200,000.00
  42 Collectibles Examples: Antiques and figurines; paintings, prints or other
      artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
      or baseball card collections; other collections, memorabilia, or collectibles
         None

  43.    Total of Part 7
         Add lines 39 through 42. Copy the total to line 86.                                                                                          $235,968.40

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         66 No
         DYes

  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
         ❑DYes




Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                    page 4
                Case 19-61188-6-dd                     Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                            Desc Main
                                                                    Document     Page 9 of 82


 Debtor           Empire Farmstead Brewery, Inc.                                              Case number (if known)
                  Name



 =II Machinery, equipment, and vehicles


   46.    Does the debtor own or lease any machinery, equipment, or vehicles?
          Li No. Go to Part 9.
          9.1Yes. Fill in the information below.

          General description                                                              book value of , Valuation method used       Current value of debtor's
          Include year, make, model, and identification numbers (i.e., VIN, HIN, or     debtors interest     for current value         interest
          N-number)                                                                     (Where available)

   47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
          471                                                                                                  Kelly Blue Book Value                 $23,000.00

   48.    Watercraft, trailers, motors, and related accesories Examples: Boats,
          trailers, motors, floating homes, personal watercraft, and fishing vessels
          None

   49. Aircraft and accesories
          None

   50. Other machinery, fixtures, and equipment (excluding farm machinery
       and equipment)
          None

   51. Total of Part 8
                                                                                                                                                     $23,000.00
         Add lines 47 through 50. Copy the total to line 87.

   52. Is a depreciation schedule available for any of the property listed in Part 8?
          RiNo
          ❑ Yes

   53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
          ❑ Yes




Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                 page 5
                   Case 19-61188-6-dd                      Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                                  Desc Main
                                                                        Document      Page 10 of 82


     Debtor           Empire Farmstead Brewery, Inc.                                                   Case number (if known)
                      Name

                   Real Property

 1    54.     Does the debtor own or lease any real property?
              RI No. Go to Part 10.
              1:1Yes. Fill in the information below.

              General descirip
                             - eon                                    Nature and                Net book value of         Valuation method Used   CUmrot value of debtor's
              Include street address or other description such as     of debtor's interest      debtor's interest         for current value
              Assessor Parcel Number (APN), and. type of property     in property
                                                                                                         available)
              (for example, acreage, factory, warehouse, apartment
              or office building), if available

      55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest
     None

      56. Total of Part 9
              Add the current value on lines 55.1 through 55.6 and entries from any addition sheets. Copy the total to line 88.

      57. Is a depreciation schedule available for any of the property listed in Part 9?
              RI No
              ❑ Yes

      58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
              RiNo
              ❑ Yes

     Part 10:        Intangibles and Intellectual Property

      59.     Does the debtor have any interests in intangibles or intellectual property?
              ❑ No. Go to Part 11.
              RlYes. Fill in the information below.

            General description                                                                 Net boek value of        Valuation method used    Current value of debtor's
                                                                                                debtor's intereet        for current value        interest
                                                                                                        available)

      60. Patents, copyrights, trademarks, and trade secrets
              None

      61. Internet domain names and websites
            None

      62. Licenses, franchises, and royalties
            62.1 Fenn Brewery License                                                                        $884.00                                               $884.00

     63. Customer lists, mailing lists, or other compilations
            None

     64. Other intangibles, or intellectual property
            None

     65. Goodwill
            None

     66. Total of Part 10
                                                                                                                                                                 $1,768.00
            Add lines 60 through 65. Copy the total to line 89.




Official Form 206A/E3                                                Schedule A/B: Assets — Real and Personal Property                                         page 6
               Case 19-61188-6-dd                       Doc 1     Filed 08/20/19 Entered 08/20/19 14:09:30                                Desc Main
                                                                 Document      Page 11 of 82


 Debtor           Empire Farmstead Brewery, Inc.                                              Case number (if known)
                  Name

   67. Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
          A No
          ❑ Yes

   68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
          66 No
          ❑ Yes

   69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
          A No
          ❑ Yes


  Part 11: All other assets

   70. Does the debtor own any other assets that have not yet been reported on this form?
             No. Go to Part 12.
          ❑ Yes. Fill in the information below.

                                                                                                                                      Current value of debtor's
                                                                                                                                      Merest
   71. Notes receivable
          Description (include name of obligor)
          None

[ 72. Tax refunds and unused net operating losses (NOLs)
          None

   73. Interests in insurance policies or annuities
          None

   74.    Causes of action against third parties (whether or not a lawsuit has been filed)
          None

  75. Other contingent and unliquidated claims or causes of action of every nature,
      including counterclaims of the debtor and rights to set off claims
         None

  76. Trusts, equitable or future interests in property
         None

  77. Other property of any kind not already listed Examples: Season tickets,
      country dub membership
         None

  78. Total of Part 11
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         A No
         ❑ Yes




Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                                   page 7
               Case 19-61188-6-dd                   Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                                Desc Main
                                                                Document      Page 12 of 82


 Debtor           Empire Farmstead Brewery, Inc.                                             Case number (if known)
                 Name



 =II            Summary


          Type of property                                               Current value of                     Current value
                                                                         personal property                    of real property

   80.    Cash, cash equivalents, and financial assets. Copy line 5,
          Part 1.                                                                   $15,013.12

   81.    Deposits and prepayments. Copy line 9, Part 2.


   82 Accounts receivable. Copy line 12, Part 3.                                    $27,379.02

   83.    Investments. Copy line 17, Part 4.


   84,    Inventory Copy line 23, Part 5.                                          $100,000.00

   85.    Farming and fishing-related assets. Copy line 33, Part 6.                 $30,943.00

   86. Office furniture, fixtures, and equipment; collectibles.
       Copy line 43, Part 7.                                                       $235,968.40

   87.    Machinery equipment, and vehicles. Copy line 51, Part 8.                  $23,000.00




   88.    Real property. Copy line 56, Part 9

   89. Intangibles and intellectual property. Copy line 66, Part 10.                 $1,768.00

   90. All other assets. Copy line 78, Part 11.



   91. Total. Add lines 80 through 90 for each column             91a.             $434,071.54     + 91b.                        $0.00




                                                                                                                                               $434,071.54
  92     Total of all property on Schedule A/B. Lines 91a + 91b = 92




Official Form 206A/B                                         Schedule A/B: Assets — Real and Personal Property                                 page 8
             Case 19-61188-6-dd                   Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                              Desc Main
                                                              Document      Page 13 of 82


 Debtor         Empire Farmstead Brewery, Inc.                                              Case number (if known)
               Name



 IllAdditional Page


          All cash or cash equivalents           controlled by the debtor                                                          Current value of debt° s


          Other Cash Equivalents - Continued
          4.3 Community Bank, N.A.                                                                                                                    $37.23

          4.4 Community Bank, N.A.

          4.5 Community Bank, N.A.                                                                                                                  $332.57

          4.6 Community Bank, N.A.


                                                                                  Net book value                     method used   Current value of debtor's
                                                                                  dehttres irderest •      for current value       interest
                                                                                          available)

   62. Licenses, franchises, and royalties - Continued
          62.2 Microbrewery License                                                             $884.00                                             $884.00
          62.3 TTB License/Permit




Official Form 06A/B                                                         Schedule A/B: Property                                                page 9
               Case 19-61188-6-dd                       Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                                         Desc Main
                                                                    Document      Page 14 of 82


    Fill in this information to identify the case:

    Debtor name                            Empire Farmstead Brewery Inc.

    United States Bankruptcy Court for the:
                            Northern District of New York, Utica Division


  Case number (if known)'
                                                                                                                                               ❑ Check if this is an
                                                                                                                                                 amended filing

 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                    12/15
 Be as complete and accurate as possible.
 1. Do any creditors have claims secured by debtor's property?
      LI No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      lilYes. Fill in all of the information below.

  Part 1: List Creditors Who Have Secured Claims

  2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,
      list the creditor separately for each claim.




0 11 Creditor's name
        CNY Enterprise Development Corp.
                                                                 Describe debtor's property that is subject to a lien
                                                                 Community Bank, N.A.

        Creditor's mailing address                               Crops growing and harvested/Agriculture

        126 N Salina St Ste 200                                  Desks, chairs, Apple and Dell computers with
                                                                 accompanying workstations
        Syracuse, NY 13202-1065
                                                                 Kitchen equipment
       Creditor's email address, if known
                                                                 A/R from Empire Brewing Company
                                                                 See continuation page.
        Date debt was incurred          04/22/2015
       Last 4 digits of account                                  Describe the lien
       number                                                    Second secuirty interest on all, among other things,
                                                                 inventory, equipment, fixtures and accounts.
       Do multiple creditors have an interest in the same
       property?                                               isihe creditor an insider or related party?
                                                               ha No
       ❑ No.
                                                               ❑ Yes.
          Yes. Specify each creditor, including this creditor,
               and its relative priority.                      Is anyone else liable on this claim?
                                                               0 No
               For Asset: Community Bank, N.A.
                                                               lYes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                               ht
               1) CNY Enterprise Development Corp.
                                                               As of the petition filing date, the claim is:
               2) Community Bank, N.A.                         Check all that apply.
               3) Greater Syracuse Bus. Dev. Corp.             LI Contingent
               4) Madison County                               ❑ Unliquidated
                                                               CIDisputed
               5) Elm Services
                For Asset: Crops growing and
                harvested/Agriculture
                1) Community Bank, N.A.
                2) CNY Enterprise Development Corp.
                3) Madison County
                4) Greater Syracuse Bus. Dev. Corp.
                5) Elm Services
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
       Page, if any.                                                                                                                  $9,781,633.41




Official Form 206D                                          Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 22
             Case 19-61188-6-dd                     Doc 1      Filed 08/20/19 Entered 08/20/19 14:09:30                                   Desc Main
                                                              Document      Page 15 of 82


 Debtor        Empire Farmstead Brewery, Inc.                                             Case number (if known)
               Name


  Part                                                                                                             Coluinn A                  Colurnn B
          Additional Page
                                                                                                                   Arnountat daim             Value olootialienti
  CelPY     PEGe cifilY          space rrs needed. Continue numbering the Fees sequentially from the previous      Do not deduct the       ! that supports
                                                                                                                   value of collateral.       ctaii

               For Asset: Desks, chairs, Apple and Dell
               computers with accompanying
               workstations
               1) Community Bank, N.A.
               2) Greater Syracuse Bus. Dev. Corp.
               3) Madison County
               4) Elm Services
               5) CNY Enterprise Development Corp.

               For Asset: Kitchen equipment
               1) Community Bank, N.A.
               2) Greater Syracuse Bus. Dev. Corp.
               3) CNY Enterprise Development Corp.
               4) Madison County
               5) Elm Services

               For Asset: A/R from Empire Brewing
               Company
               1) Community Bank, N.A.
               2) Greater Syracuse Bus. Dev. Corp.
               3) CNY Enterprise Development Corp.
               4) Madison County
               5) Elm Services

               For Asset: Other A/R
               1) Community Bank, N.A.
              2) Greater Syracuse Bus. Dev. Corp.
              3) CNY Enterprise Development Corp.
              4) Madison County
              5) Elm Services

              For Asset: A/R over 90 days old
              1) Community Bank, N.A.
              2) Greater Syracuse Bus. Dev. Corp.
              3) CNY Enterprise Development Corp.
              4) Madison County
              5) Elm Services

              For Asset: Cash
              1) Community Bank, N.A.
              2) Greater Syracuse Bus. Dev. Corp.
              3) CNY Enterprise Development Corp.
              4) Madison County
              5) Elm Services




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2 of 22
              Case 19-61188-6-dd                     Doc 1     Filed 08/20/19 Entered 08/20/19 14:09:30                                   Desc Main
                                                              Document      Page 16 of 82


  Debtor        Empire Farmstead Brewery Inc.                                            Case number (if known)
               Name


   Part 1                                                                                                          Cdurrin A
            Additional Page
                                                                                                                   Amount of daim           Value of collateral
   Cog" this Page an!                     needed. Continue numbering the Ines             from the previous        Do not deduct the        that supports this
                                                                                                                   value of collateral.

                For Asset: Community Bank, N.A.
                1) Community Bank, N.A.
               2) Greater Syracuse Bus. Dev. Corp.
               3) CNY Enterprise Development Corp.
               4) Madison County
               5) Elm Services

                For Asset: Community Bank, N.A.
               1) Community Bank, N.A.
               2) Greater Syracuse Bus. Dev. Corp.
               3) CNY Enterprise Development Corp.
               4) Madison County
               5) Elm Services

               For Asset: Community Bank, N.A.
               1) Community Bank, N.A.
               2) Greater Syracuse Bus. Dev. Corp.
               3) CNY Enterprise Development Corp.
               4) Madison County
               5) Elm Services

               For Asset Community Bank, N.A.
               1) Community Bank, N.A.
               2) Greater Syracuse Bus. Dev. Corp.
               3) CNY Enterprise Development Corp.
               4) Madison County
               5) Elm Services

               For Asset: Community Bank, N.A.
               1) Community Bank, N.A.
               2) Greater Syracuse Bus. Dev. Corp.
               3) CNY Enterprise Development Corp.
               4) Madison County
               5) Elm Services

               For Asset: Community Bank, N.A.
               1) Community Bank, N.A.
               2) Greater Syracuse Bus. Dev. Corp.
               3) CNY Enterprise Development Corp.
               4) Madison County
               5) Elm Services




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 3 of 22
             Case 19-61188-6-dd                     Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                  Desc Main
                                                            Document      Page 17 of 82


 Debtor        Empire Farmstead Brewery, Inc.                                         Case number (if known)
              Name


  Part 1                                                                                                        Column A                  Column B
           Additional Page
                                                                                                                Amount of claim          Value of collateral
  Copy this page only if more space      needed. Con               the Met              from the previous       Do not deduct the        that supports this
                                                                                                                value of collateral.

               For Asset: Restaurant food and beverage,
               brewery finished goods, ingredients,
               chemicals, supplies and packaging,
               1) Community Bank, N.A.
               2) Greater Syracuse Bus. Dev. Corp.
               3) CNY Enterprise Development Corp.
               4) Madison County
               5) Elm Services


               For Asset Farm Brewery License
               1) Community Bank, N.A.
               2) CNY Enterprise Development Corp.
               3) Greater Syracuse Bus. Dev. Corp.
               4) Madison County
               5) Elm Services

               For Asset Microbrewery License
               1) Community Bank, N.A.
              2) Greater Syracuse Bus. Dev. Corp.
               3) CNY Enterprise Development Corp.
              4) Madison County
              5) Elm Services

               For Asset TTB License/Permit
               1) Community Bank, N.A.
              2) Greater Syracuse Bus. Dev. Corp.
              3) CNY Enterprise Development Corp.
              4) Madison County
              5) Elm Services

      Remarks: Equipment Loan




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 4 of 22
             Case 19-61188-6-dd                             Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                     Desc Main
                                                                    Document      Page 18 of 82


 Debtor         Empire Farmstead Brewery Inc.                                                     Case number (if known)
                Name


  Part 1                                                                                                                   Column A                  Coluta
           Additional Page
                                                                                                                           Amount of claim          Value of collateral
  coPYInin PPP only if more space            needed. Conde      numbering the lines sequentially from the previous         Do not deduct the        that supports this
  Pail•                                                                                                                    value of collateral.
 El Creditor's name                                             Describe debtor's property that is subject to a lien
                                                                                                                                   $9,254,384.52              $411,071.54
       Community Bank, N.A.                                     Community Bank, N.A.

       Creditor's mailing address                               Cash

       PO Box 628                                               Crops growing and harvested/Agriculture
                                                                Desks, chairs, Apple and Dell computers with
       Olean, NY 14760-0628
                                                                accompanying workstations
       Creditor's email address, if known
                                                                Kitchen equipment
                                                                See continuation page.
       Date debt was incurred
                                                                Describe the lien
      Last 4 digits of account
      number                                                    First security interest on all, among other things,
                                                                equipment, inventory, and accounts receivable.
      Do multiple creditors have an interest in the same
      property?                                          Whe creditor an insider or related party?
                                                         ha No
      LI No.
                                                         LI Yes .
      OYes. Have you already specified the relative
                                                         Is anyone else liable on this claim?
             priority?
                                                         LI No
          For Asset
                                                         RiYes. Fill out Schedule H: Codebtors (Official Form 206H).
          Community Bank N.A.
                                                         As of the petition filing date, the claim is:
          ❑ No. Specify each creditor, including this
                                                         Check all that apply
                 creditor, and its relative priority.
                                                         ❑ Contingent
          OYes. The relative priority of creditors is    ❑ Unliquidated
                  specified on lines        2.1          ❑ Disputed
           For Asset
           Cash
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority

           OYes. The relative priority of creditors is
                  specified on lines       2.1

           For Asset:
           Crops growing and harvested/Agriculture
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority

           litiYes. The relative priority of creditors is
                    specified on lines       2.1


           For Asset:
           Desks, chairs, Apple and Dell computers with
           accompanying workstations
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority

           bilYes. The relative priority of creditors is
                   specified on lines       2.1

           For Asset:
           Kitchen equipment
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.

           OYes. The relative priority of creditors is
                  specified on lines       2.1




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 5 of 22
             Case 19-61188-6-dd                             Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                    Desc Main
                                                                    Document      Page 19 of 82


 Debtor          Empire Farmstead Brewery Inc.                                                 Case number (if known)
                Name


  Part 1                                                                                                                  Coluinn A                 Column B
           Additional Page
                                                                                                                          Amount of daim           Value of feral
  Copy.hia page only if           space is needed. Continue numbering the fines                 from the previous       : Do not deduat the        that supports this
  Page-                                                                                                                   value of collateral.

           For Asset
           A/R from Empire Brewing Company
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority

            121Yes. The relative priority of creditors is
                     specified on lines       2.1

           For Asset
           Other A/R
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.

            RlYes. The relative priority of creditors is
                   specified on lines       2.1

           For Asset
           A/R over 90 days old
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.

           RI Yes. The relative priority of creditors is
                   specified on lines       2.1

           For Asset
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority

           lilYes. The relative priority of creditors is
                    specified on lines       2.1

           For Asset
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority

           OYes. The relative priority of creditors is
                  specified on lines      2.1

           For Asset:
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority

           itlYes. The relative priority of creditors is
                    specified on lines      2.1

           For Asset:
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority

           litlYes. The relative priority of creditors is
                    specified on lines       2.1




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 6 of 22
             Case 19-61188-6-dd                           Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                     Desc Main
                                                                  Document      Page 20 of 82


 Debtor         Empire Farmstead Brewery Inc.                                                 Case number (if known)
                Name


  Part 1                                                                                                                          A                COlurnn B •
           Additional Page
                                                                                                                       . Amount of claiM          Value of 'collateral
  Copy this page only if more space          needed. Continue numbering the lines sequentially from the previous         Do not deduct the        that supports
  Page.                                                                                                                  value of collateral.

           For Asset
           Community Bank, N.A.
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority

            [if Yes. The relative priority of creditors is
                     specified on lines       2.1

           For Asset
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.

           OYes. The relative priority of creditors is
                  specified on lines      2.1

           For Asset
           Restaurant food and beverage, brewery
           finished goods, ingredients, chemicals,
           supplies and packaging,
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.

           RlYes. The relative priority of creditors is
                  specified on lines       2.1

           For Asset
           Farm Brewery License
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.

              Yes. The relative priority of creditors is
                   specified on lines       2.1

           For Asset
           Microbrewery License
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority

           glYes. The relative priority of creditors is
                   specified on lines       2.1

           For Asset:
           TTB License/Permit
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.

              Yes. The relative priority of creditors is
                   specified on lines       2.1


      Remarks: Building Loan, Equipment Loan, and Line of Credit.




Official Form 206D                                 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 7 of 22
              Case 19-61188-6-dd                            Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                       Desc Main
                                                                    Document      Page 21 of 82

 Debtor          Empire Farmstead Brewery Inc.                                                     Case number (if known)
                 Name


   Part 1                                                                                                                    Colutnn A                 Column B
            Additional Page
                                                                                                                             Amount of claim           Value of collateral
  Copy this page only if           space is needed. Conlin      numbering the tines setlrientiaity from the previous         Do not deduct the         that supports this
   a                                                                                                                         value of collateral.
  P ge•
      Creditor's name                                           Describe debtor's property that is subject to a lien
                                                                                                                                           unknown              $411,071.54
        Elm Services                                            Community Bank, N.A.
                                                                Crops growing and harvested/Agriculture
       Creditor's mailing address
                                                                Desks, chairs, Apple and Dell computers with
        PO Box 15270                                            accompanying workstations
        Irvine, CA 92623-5270                                   Kitchen equipment
                                                                A/R from Empire Brewing Company
       Creditor's email address, if known
                                                                See continuation page.

       Date debt was incurred                                   Describe the lien
                                       02/03/2016
                                                                Second security interest on all, among other things,
       Last 4 digits of account                                 equipment and personal property.
       number                           2 0 0 0
                                                          Inhe creditor an insider or related party?
       Do multiple creditors have an interest in the same 10 No
       Property?                                          CI Yes.
       ❑ No.
                                                                Is anyone else liable on this claim?
       Vi Yes. Have you already specified the relative          LI No
               priority?                                        OYes. Fill out Schedule H: Codebtors (Official Form 206H).

            For Asset                                           As of the petition filing date, the claim is:
            Community Bank, N.A.                                Check all that apply.
            ❑ No. Specify each creditor, including this         ❑ Contingent
                  creditor, and its relative priority.          ❑ Unliquidated
                                                                ❑ Disputed
            RiYes. The relative priority of creditors is
                   specified on lines        2.1

            For Asset
            Crops growing and harvested/Agriculture
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
            RlYes. The relative priority of creditors is
                   specified on lines        2.1



            For Asset:
            Desks, chairs, Apple and Dell computers with
            accompanying workstations
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
               Yes. The relative priority of creditors is
                    specified on lines       2.1


            For Asset:
            Kitchen equipment
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
            SAYes. The relative priority of creditors is
                   specified on lines       2.1




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 8 of 22
              Case 19-61188-6-dd                             Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                  Desc Main
                                                                     Document      Page 22 of 82


 Debtor           Empire Farmstead Brewery Inc.                                               Case number   (if known)
                 Name


   Part 1                                                                                                                Column A                  Column B
            Additional Page
                                                                                                                         Amount of claim          Value of Collateral
  Copy this page only if more space is needed. Continue numbering the lines                    from the previous         Do not deduct the        that supports this
                                                                                                                         value of collateral.     claim

            For Asset
            A/R from Empire Brewing Company
             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority
             lilYes. The relative priority of creditors is
                      specified on lines       2.1


            For Asset
            Other A/R
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
            RYes. The relative priority of creditors is
                   specified on lines       2.1


            For Asset
            AIR over 90 days old
            ❑ No. Specify each creditor, induding this
                  creditor, and its relative priority
            RlYes. The relative priority of creditors is
                   specified on lines       2.1


            For Asset
            Cash
            ❑ No. Specify each creditor, induding this
                  creditor, and its relative priority
            illYes. The relative priority of creditors is
                     specified on lines       2.1


            For Asset:
            Community Bank, N.A.
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            121 Yes. The relative priority of creditors is
                     specified on lines       2.1


            For Asset:
            Community Bank, N.A.
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            glYes. The relative priority of creditors is
                    specified on lines      2.1


            For Asset
            Community Bank, N.A.
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            R1 Yes. The relative priority of creditors is
                   specified on lines        2.1




Official Form 206D                                 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 9 of 22
               Case 19-61188-6-dd                           Doc 1     Filed 08/20/19 Entered 08/20/19 14:09:30                                    Desc Main
                                                                     Document      Page 23 of 82


 Debtor           Empire Farmstead Brewery Inc.                                                   Case number (if known)
                 Name


   Part 1                                                                                                                  Column A                  Column B
            Additional Page
                                                                                                                           Amount of claim          VaksEs of colateral
  Copy this Page cagy if m          space     needed.                 bering the lines sequentially from the               Do not deduct the        that supports this
                                                                                                                           value of collateral.

             For Asset:
             Community Bank, N.A.
             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority
             RlYes. The relative priority of creditors is
                    specified on lines       2.1


            For Asset
            Community Bank, N.A.
             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority
             litlYes. The relative priority of creditors is
                     specified on lines        2.1


            For Asset
            Community Bank, N.A.
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            RlYes. The relative priority of creditors is
                   specified on lines       2.1


            For Asset
            Restaurant food and beverage, brewery
            finished goods, ingredients, chemicals,
            supplies and packaging,
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            21Yes. The relative priority of creditors is
                   specified on lines       2.1


            For Asset:
            Fenn Brewery License
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            lilYes. The relative priority of creditors is
                     specified on lines      2.1


            For Asset:
            Microbrewery License
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            bAYes. The relative priority of creditors is
                   specified on lines       2.1


            For Asset:
            TTB License/Permit
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            121Yes. The relative priority of creditors is
                     specified on lines       2.1




Official Form 206D                                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 10 of 22
            Case 19-61188-6-dd                      Doc 1      Filed 08/20/19 Entered 08/20/19 14:09:30                                          Desc Main
                                                              Document      Page 24 of 82


 Debtor        Empire Farmstead Brewery Inc.                                                 Case number (if known)
              Name


  Part 1                                                                                                                  Column A . •       .      Column B
           Additional Page
                                                                                                                          AMount Of dein            flue of collateral
  COpY this page only if more space is needed. Conlin      numbering the fines sequentially from the                      Do not dedUct the         that supports this
  Pa9e-                                                                                                                   value of collateral.      ckikn

 gr i Creditor's name
       Feldmeier Equipment, Inc.
                                                            Describe debtor's property that is subject to a lien

                                                            Describe the lien
                                                                                                                                    $295,385.99                    $0.00


                                                            Third security interest on certain equipment.
       Creditor's mailing address
       6800 Townline Road,PO Box 474                        Is a creditor an insider or related party?
                                                            10 No
       Syracuse, NY 13211-0474
                                                            CI yes.
      Creditor's email address, if known
                                                            Is anyone else liable on this claim?
                                                                No
                                                            Li
      Date debt was incurred        01/24/2017              RlYes. Fill out Schedule H: Codebtors (Official Form 206H).

      Last 4 digits of account                           As of the petition filing date, the claim is:
      number                                             Check all that apply.
                                                         ❑ Contingent
      Do multiple creditors have an interest in the same ❑ Unliquidated
      Properly?
                                                         ❑ Disputed
      Ul No.

      CI Yes. Have you already specified the relative
              priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 11 of 22
               Case 19-61188-6-dd                          Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                       Desc Main
                                                                   Document      Page 25 of 82


 Debtor          Empire Farmstead Brewery Inc.                                                    Case number (if known)
                 Name


   Part 1                                                                                                                     Column A                Column B
            Additional Page
                                                                                                                          Amount of claim             Yaks, of Collateral
  COPY this page only if more space needed Conlin                           the hoes                from the previous Do not deduct the               that supports this
  Page-                                                                                                                 • value of collateral. •
 El Creditor's name                                            Describe debtor's property that is subject tda lien
                                                                                                                                         $54,320.88            $411,071.54
        Greater Syracuse Bus. Dev. Corp.                       Community Bank, N.A.
                                                               Cash
       Creditor's mailing address
                                                               Crops growing and harvested/Agriculture
        101 S Salina St Ste 160
                                                               Desks, chairs, Apple and Dell computers with
        Syracuse, NY 13202-4303                                accompanying workstations
                                                               Kitchen equipment
       Creditor's email address, if known
                                                               See continuation page.

       Date debt was incurred          04/22/2015              Describe the lien
                                                               Second security interest on all, among other things,
       Last 4 digits of account                                 inventory, equipment, fixtures, and accounts.
       number
                                                          IV.he creditor an insider or related party?
       Do multiple creditors have an interest in the same IW No
       property?                                          CI Yes .
       ❑ No.
                                                               Is anyone else liable on this claim?
       itlYes. Have you already specified the relative         ❑ No
               priority?                                       lilYes. Fill out Schedule H: Codebtom (Official Form 206H).

            For Asset:                                         As of the petition filing date, the claim is:
            Community Bank, N.A.                               Check all that apply.
            ❑ No. Specify each creditor, including this        ❑ Contingent
                  creditor, and its relative priority.         ❑ Unliquidated
                                                               ❑ Disputed
            OYes. The relative priority of creditors is
                   specified on lines      2.1

            For Asset:
            Cash
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
            lilYes. The relative priority of creditors is
                     specified on lines      2.1


            For Asset:
            Crops growing and harvested/Agriculture
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            OYes. The relative priority of creditors is
                   specified on lines      2.1



            For Asset:
            Desks, chairs, Apple and Dell computers with
            accompanying workstations
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
            SAYes. The relative priority of creditors is
                   specified on lines       2.1




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 12 of 22
             Case 19-61188-6-dd                           Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                   Desc Main
                                                                  Document      Page 26 of 82


 Debtor         Empire Farmstead Brewery Inc.                                                 Case number (if known)
                Name


  Part 1                                                                                                                CoGmm A                  Column B
           Additional Page
                                                                                                                       Amount of claim           Value of collateral
  COpy this page only if more space is needed. Continue numbering the Ines sequentia0y from the                        Do not deduct the         that Supports this
                                                                                                                       value of collateral.      claim

           For Asset:
           Kitchen equipment
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            glYes. The relative priority of creditors is
                    specified on lines      2.1


           For Asset:
           A/R from Empire Brewing Company
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           RlYes. The relative priority of creditors is
                  specified on lines       2.1


           For Asset
           Other A/R
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           lidYes. The relative priority of creditors is
                     specified on lines      2.1


           For Asset:
           A/R over 90 days old
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           121Yes. The relative priority of creditors is
                  specified on lines        2.1


           For Asset:
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           SAYes. The relative priority of creditors is
                  specified on lines       2.1


           For Asset:
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           21Yes. The relative priority of creditors is
                  specified on lines        2.1


           For Asset:
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           StlYes. The relative priority of creditors is
                   specified on lines       2.1




Official Form 206D                                 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 13 of 22
              Case 19-61188-6-dd                            Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                    Desc Main
                                                                    Document      Page 27 of 82


 Debtor           Empire Farmstead Brewery Inc.                                                Case number (if known)
                 Name


  Pall 1.                                                                                                                          A                Column B
            Additional Page
                                                                                                                        ; Amount of dello           Value of collateral
  Copy this Pa9 0 only if          space is needed. Continue numbering the fines sequentially from the previous           Do not deduct the         that supports this
                                                                                                                          value of collateral.

             For Asset:
             Community Bank NA.
             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority.
             OYes. The relative priority of creditors is
                    specified on lines       2.1


            For Asset
            Community Bank, NA.
             ❑ No. Specify each creditor, including this
                   creditor, and its relative priority.
             RiYes. The relative priority of creditors is
                    specified on lines       2.1


            For Asset
            Community Bank, NA.
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            0Yes. The relative priority of creditors is
                     specified on lines       2.1


            For Asset
            Restaurant food and beverage, brewery
            finished goods, ingredients, chemicals,
            supplies and packaging,
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
            SAYes. The relative priority of creditors is
                   specified on lines       2.1


            For Asset:
            Farm Brewery License
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            lidYes. The relative priority of creditors is
                    specified on lines       2.1


            For Asset:
            Microbreweiy License
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            liYes. The relative priority of creditors is
                    specified on lines       2.1


            For Asset:
            TTB License/Permit
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            illYes. The relative priority of creditors is
                     specified on lines      2.1




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 14 of 22
              Case 19-61188-6-dd                            Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                        Desc Main
                                                                    Document      Page 28 of 82


 Debtor         Empire Farmstead Brewery, Inc.                                                     Case number (if known)
                Name


  Part 1                                                                                                                      Column A                        B
           Additional Page
                                                                                                                              Amount of claim          Value of co/lateral
  COpy this page only if more space is needed Conlin            numbering the linesuentia
                                                                                        ' ily from the                        Do not deductthe         that supports this
                                                                                                                              value of collateral.

       Remarks: Equipment Loan.



 iga Creditor's name                                            Describe debtor's property that is subject to a lien
                                                                                                                                        $100,421.99             $411,071.54
       Madison County                                           Community Bank, N.A.
                                                                Crops growing and harvested/Agriculture
      Creditor's mailing address
                                                                Desks, chairs, Apple and Dell computers with
       3215 Seneca Tpke                                         accompanying workstations
       Canastota, NY 13032-3511                                 Kitchen equipment
                                                                NR from Empire Brewing Company
      Creditor's email address, if known
                                                                See continuation page.

                                                                Describe the lien
      Date debt was incurred
                                                                Second secuirty interest on all, among other things,
                                                                inventory equipment, fixtures and accounts.
      Last 4 digits of account
      number
                                                         Is      creditor an insider or related party?
                                                          Ion No
      Do multiple creditors have an interest in the same
      property?                                          Li Yes.
      ❑ No.
                                                                Is anyone else liable on this claim?
      RYes. Have you already specified the relative              LI No
             priority?                                          RlYes. Fill out Schedule H: Codebtors (Official Form 206H).

           For Asset                                            As of the petition filing date, the claim is:
           Community Bank, N.A.                                 Check all that apply.
           ❑ No. Specify each creditor, including this          ❑ Contingent
                 creditor, and its relative priority.           ❑ Unliquidated
                                                                ❑ Disputed
           bliYes. The relative priority of creditors is
                   specified on lines       2.1

           For Asset
           Crops growing and harvested/Agriculture
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           litlYes. The relative priority of creditors is
                    specified on lines       2.1



           For Asset:
           Desks, chairs, Apple and Dell computers with
           accompanying workstations
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           SZIYes. The relative priority of creditors is
                  specified on lines        2.1


           For Asset:
           Kitchen equipment
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           klYes. The relative priority of creditors is
                   specified on lines       2.1




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 15 of 22
             Case 19-61188-6-dd                           Doc 1     Filed 08/20/19 Entered 08/20/19 14:09:30                                   Desc Main
                                                                   Document      Page 29 of 82


 Debtor          Empire Farmstead Brewery, Inc.                                                Case number (if known)
                 Name


  Part 1                                                                                                                           A              Column B
           Additional Page
                                                                                                                        Amount of claim          Value of collateral
  COPY MIS Page only if more space            needed. Contkum nranboring the Ines uenti* from the previous              Do not deduct the        that supports this
                                                                                                                        value of collateral.     claim

           For Asset:
           A/R from Empire Brewing Company
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
            RlYes. The relative priority of creditors is
                     specified on lines       2.1


           For Asset:
           Other A/R
            ❑ No. Specify each creditor, induding this
                  creditor, and its relative priority.
           szlYes. The relative priority of creditors is
                     specified on lines       2.1


           For Asset
           A/R over 90 days old
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           RlYes. The relative priority of creditors is
                  specified on lines       2.1


           For Asset:
           Cash
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
            ,c
            u        The relative priority of creditors is
                     specified on lines       2.1


           For Asset:
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           21Yes. The relative priority of creditors is
                     specified on lines       2.1


           For Asset:
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           RiYes. The relative priority of creditors is
                     specified on lines       2.1


           For Asset:
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           91Yes. The relative priority of creditors is
                     specified on lines      2.1




Official Form 206D                                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                         page 16 of 22
             Case 19-61188-6-dd                           Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                                   Desc Main
                                                                  Document      Page 30 of 82


 Debtor         Empire Farmstead Brewery, Inc.                                              Case number (if known)
                Name


  Part 1                                                                                                               Column A                  ColumnB
           Additional Page
                                                                                                                       Amount of claim           Value of collateral
  Copy the page only If more space needed. Continue numbering the fines sequentially from the prey                   : Do not deduct the         that supports this
                                                                                                                       value of collateral.

           For Asset
           Community Bank, N.A.
            ❑ No. Specify each creditor, including this
                  creditor, and its relative priority
            klYes. The relative priority of creditors is
                    specified on lines       2.1


           For Asset
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           RlYes. The relative priority of creditors is
                  specified on lines       2.1


           For Asset
           Community Bank, N.A.
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           lilYes. The relative priority of creditors is
                    specified on lines      2.1


           For Asset
           Restaurant food and beverage, brewery
           finished goods, ingredients, chemicals,
           supplies and packaging,
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           klYes. The relative priority of creditors is
                   specified on lines       2.1


           For Asset:
           Farm Brewery License
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority
           OYes. The relative priority of creditors is
                  specified on lines      2.1


           For Asset:
           Microbrewery License
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           OYes. The relative priority of creditors is
                  specified on lines       2.1


           For Asset:
           TTB License/Permit
           ❑ No. Specify each creditor, including this
                 creditor, and its relative priority.
           RlYes. The relative priority of creditors is
                   specified on lines       2.1




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 17 of 22
             Case 19-61188-6-dd                       Doc 1      Filed 08/20/19 Entered 08/20/19 14:09:30                                        Desc Main
                                                                Document      Page 31 of 82


 Debtor         Empire Farmstead Brewery Inc.                                                 Case number (if known)
               Name


  Part 1                                                                                                                                                   B
           Additional Page
                                                                                                                          Amount of claim          Value of collateral
  Copy this page only if more space is needed. Conlin            bering the fines sequentially from the previous          DO not deduct the        that supports this
                                                                                                                          value of collateral.

       Remarks: Equipment and Working Capital Loan



 Es    Creditor's name                                       Describe debtor's property that is subject to a lien
                                                                                                                                     $22,799.15                $23,000.00
       NBT Bank                                              2016 Ford F250 Super 4 Door Ext 8

      Creditor's mailing address                             Describe the lien
                                                             Automobile Loan
       Po Box 351
       Norwich, NY 13815-0351                                Isihe creditor an insider or related party?
                                                             10 No
      Creditor's email address, if known                     ❑ Yes.

                                                             Is anyone else liable on this claim?
      Date debt was incurred         12/19/2016              RiNo
                                                             ❑ Yes. Fill out Schedule H: Codebtom (Official Form 206H).
      Last 4 digits of account
      number                          5 8 1 4            As of the petition filing date, the claim is:
                                                         Check all that apply
      Do multiple creditors have an interest in the same
                                                         0 Contingent
      property?
                                                         ❑ Unliquidated
      RINo.
                                                         ❑ Disputed
      ❑ Yes. Have you already specified the relative
         ns priority?

           ocl No. Specify each creditor, including this
                   creditor, and its relative priority
           ❑ Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 18 of 22
            Case 19-61188-6-dd                     Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                                      Desc Main
                                                               Document      Page 32 of 82


 Debtor        Empire Farmstead Brewery Inc.                                                 Case number (if known)
               Name
  Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
  assignees of claims listed above, and attorneys for secured creditors.
  If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

      Narne and abbess                                                                                          On iMicti fine in Pat 1    Last4 Sifts of
                                                                                                                did you enter the related account number
                                                                                                                                           this entity


                                                                                                                Line




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 19 of 22
             Case 19-61188-6-dd                  Doc 1      Filed 08/20/19 Entered 08/20/19 14:09:30                       Desc Main
                                                           Document      Page 33 of 82


 Debtor         Empire Farmstead Brewery, Inc.                                            Case number (if known)
                Name


  Part 1
           Additional Page



 13   1 Creditor's name
        CNY Enterprise Development Corp.
                                                         Describe debtor's property that is subject to a lien
                                                        Other A/R

                                                        Other A/R

                                                        A/R over 90 days old

                                                        Cash

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Restaurant food and beverage, brewery finished
                                                        goods, ingrediants, chemicals, supplies and
                                                        packaging,

                                                        Farm Brewery License

                                                        Microbrewery License

                                                        TTB License/Permit

gi Creditor's name
   Community Bank, N.A.
                                                        Describe debtor's property that is subject to a lien
                                                        A/R from Empire Brewing Company

                                                        A/R from Empire Brewing Company

                                                        Other AIR

                                                        AIR over 90 days old

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Restaurant food and beverage, brewery finished
                                                        goods, ingrediants, chemicals, supplies and
                                                        packaging,

                                                        Farm Brewery License

                                                        Microbrewery License

                                                        TTB License/Permit

11     Creditor's name
       Elm Services
                                                        Describe debtor's property that is subject to a lien
                                                        Other A/R

                                                        Other AIR

                                                       A/R over 90 days old




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property          page 20 of 22
              Case 19-61188-6-dd                Doc 1       Filed 08/20/19 Entered 08/20/19 14:09:30                      Desc Main
                                                           Document      Page 34 of 82


 Debtor         Empire Farmstead Brewery Inc.                                            Case number (if known)
               Name


   Part 1   Additional Page
                                                        Cash

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                        Restaurant food and beverage, brewery finished
                                                        goods, ingrediants, chemicals, supplies and
                                                        packaging,

                                                        Farm Brewery License

                                                        Microbrewery License

                                                        TTB License/Permit


El     Creditor's name
        Feldmeier Equipment, Inc.
                                                        Describe debtors property that is subject to a lien



       Creditor's name                                 Describe debtor's property that is subject to a lien
        Greater Syracuse Bus. Dev. Corp.               A/R from Empire Brewing Company


                                                       A/R from Empire Brewing Company

                                                       Other A/R

                                                       A/R over 90 days old

                                                       Community Bank, N.A.

                                                       Community Bank, N.A.

                                                       Community Bank, N.A.

                                                       Community Bank, N.A.

                                                       Community Bank, N.A.

                                                       Community Bank, N.A.

                                                       Restaurant food and beverage, brewery finished
                                                       goods, ingrediants, chemicals, supplies and
                                                       packaging,

                                                       Farm Brewery License

                                                       Microbrewery License

                                                       TTB License/Permit

 2.6   Creditor's name                                 Describe debtor's property that is subject to a lien
       Madison County                                  Other A/R




Official Form 206D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property          page 21 of 22
             Case 19-61188-6-dd                Doc 1       Filed 08/20/19 Entered 08/20/19 14:09:30                       Desc Main
                                                          Document      Page 35 of 82


 Debtor        Empire Farmstead Brewery Inc.                                            Case number (if known)
              Name

  Part 1   Additional Page
                                                        Other NR

                                                       NR over 90 days old

                                                        Cash

                                                        Community Bank, N.A.

                                                        Community Bank, N.A.

                                                       Community Bank, N.A.

                                                       Community Bank, N.A.

                                                       Community Bank, N.A.

                                                       Community Bank, N.A.

                                                       Restaurant food and beverage, brewery finished
                                                       goods, ingrediants, chemicals, supplies and
                                                       packaging,

                                                       Farm Brewery License

                                                       Microbrewery License

                                                       TTB License/Permit


El Creditor's
   NBT Bank
              name                                     Describe debtor's property that is subject to a lien




Official Form 206D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property          page 22 of 22
              Case 19-61188-6-dd                        Doc 1       Filed 08/20/19 Entered 08/20/19 14:09:30                                  Desc Main
                                                                   Document      Page 36 of 82


   Fill in this information to identify the case:

   Debtor name                            Empire Farmstead Brewery, Inc.

   United States Bankruptcy Court for the:
                          Northern District of New York, Utica Division


  Case number (if knowny
                                                                                                                                         LICheck if this is an
                                                                                                                                            amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule NB: Assets - Real and
 Personal Properly (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 111/1:1111   List All Creditors with PRIORITY Unsecured Claims

   1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        IJNo. Go to Part 2.
        21Yes. Go to line 2.

  2 List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
      priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                  Total claim                    Prionly am

      Priority creditor's name and mailing address               As of the petition filing date, the claim is:    $19,705.00                     $19,705.00
       Alcohol and Tobacco Tax and Trade Bureau                  Check all that apply.
                                                                 ❑ Contingent
       TTB Excise Tax                                            ❑ Unliquidated
       PO Box 790353                                             ❑ Disputed

       St. Louis, MO 63179-0353                                  Basis for the Claim:
                                                                 Taxes
      Date or dates debt was incurred
                                                                 Is the claim subject to offset?
                                                                 RI No
      Last 4 digits of account                                   ❑ Yes
      number __
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a)18).,
      Remarks: Taxes owed for Q4 2018, Q1 2019, and Q2
      2019.

RI Priority creditor's name and mailing address                 As of the petition filing date, the claim is:
                                                                Check all that apply.
                                                                                                                 $34,639.00                      $34,639.00
       NYS Commissioner of Taxation and
       Finance                                                  ❑ Contingent
                                                                ❑ Unliquidated
       NYS Assessment Receivables
                                                                ❑ Disputed
      PO Box 4127
                                                                Basis for the Claim:
       Binghamton, NY 13902-4127
                                                                 Alcoholic Beverage Tax

      Date or dates debt was incurred                           Is the claim subject to offset?
                                                                121 No
                                                                ❑ Yes
      Last 4 digits of account
      number __
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) AI
     Remarks: MT-50 Alcoholic Beverage Tax for 2017 and
     2018.




Official Form 206E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 8
             Case 19-61188-6-dd                     Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                                       Desc Main
                                                                Document      Page 37 of 82

 Debtor        Empire Farmstead Brewery Inc.                                                   Case number (if known)
               Name

  Part 2: List All Creditors with NONPRIORITY Unsecured Claims

   3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.

                                                                                                                                              Amourt of claim

       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is:                   $3,894.00
       Aloi Materials Handling & Automation                                    Check all that apply.
                                                                               ❑ Contingent
       140 Commerce Dr                                                         ❑ Unliquidated
                                                                               ❑ Disputed
       Rochester, NY 14623-3504
                                                                               Basis for the claim: Services Rendered
                                                                               Is the claim subject to offset?
      Date or dates debt was incurred
                                                                               SZ1 No
      Last 4 digits of account number                                          ❑ Yes

      Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is:                   $625.15
       ASCAP                                                                   Check all that apply.
                                                                               ❑ Contingent
       21678 Network PI                                                        ❑ Unliquidated
                                                                               ❑ Disputed
       Chicago, IL 60673-1216
                                                                               Basis for the claim: Services Rendered
                                                                               Is the claim subject to offset?
      Date or dates debt was incurred
                                                                               Ri No
      Last 4 digits of account number                                          ❑ Yes

      Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is:                   $11,801.19
       BSG CraftBrewing                                                        Check all that apply.
                                                                               ❑ Contingent
       PO Box 74769                                                            ❑ Unliquidated
                                                                               ❑ Disputed
       Chicago, IL 60694-4769
                                                                               Basis for the claim: Services rendered
                                                                               Is the claim subject to offset?
      Date or dates debt was incurred
                                                                               66 No
      Last 4 digits of account number                                          ❑ Yes

      Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is:                   $1,686.40
      Cascades Containterboard Packaging                                      Check all that apply.
                                                                              ❑ Contingent
      PO Box 7575                                                             ❑ Unliquidated
                                                                              ❑ Disputed
      Lancaster, NY 14086-7575
                                                                              Basis for the claim: Services Rendered
                                                                              Is the claim subject to offset?
      Date or dates debt was incurred
                                                                              • No
      Last 4 digits of account number                                         ❑ Yes

      Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is:                   $2,749.36
      Country Malt - North Country                                            Check all that apply.
                                                                              ❑ Contingent
      PO Box 51602                                                            ❑ Unliquidated
                                                                              ❑ Disputed
      Los Angeles, CA 90051-5902
                                                                              Basis for the claim: Services Rendered
                                                                              Is the claim subject to offset?
     Date or dates debt was incurred
                                                                              RI No
     Last 4 digits of account number                                          ❑ Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 2 of 8
              Case 19-61188-6-dd                   Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                     Desc Main
                                                               Document      Page 38 of 82


 Debtor          Empire Farmstead Brewery, Inc.                                             Case number (if known)
                Name




  Part 2: Additional Page

          Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:   $3,830.00
          DaylightBLUE Media                                                 Check all that apply.
                                                                             ❑ Contingent
          224 Scottham Terrace                                               ❑ Unliquidated
                                                                             ❑ Disputed
          Syracuse, NY 13224
                                                                             Basis for the claim: Services Rendered
                                                                             Is the claim subject to offset?
        Date or dates debt was incurred
                                                                             SZ1 No
        Last 4 digits of account number                                      ❑ Yes


 1111 Nonpriority creditor's name and mailing address
      Deer Hill Farm LLC
                                                                             As of the petition filing date, the claim is:
                                                                             Check all that apply.
                                                                                                                             $1,050.00

                                                                             ❑ Contingent
          4117 Burlingame Road                                               ❑ Unliquidated
                                                                             ❑ Disputed
          Cazenovia, NY 13035
                                                                             Basis for the claim: Services Rendered
                                                                             Is the claim subject to offset?
        Date or dates debt was incurred
                                                                                 No
        Last 4 digits of account number                                      ❑ Yes

        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:    $6,500.00
          Farmer Boy AG                                                     Check all that apply.
                                                                            ❑ Contingent
          1133 NY-318                                                       ❑ Unliquidated
                                                                            ❑ Disputed
          Waterloo, NY 13165
                                                                             Basis for the claim: Services Rendered
                                                                            Is the claim subject to offset?
        Date or dates debt was incurred
                                                                                No
        Last 4 digits of account number                                     ❑ Yes

        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:    $16,097.20
 3.9
        G&D Chillers, Inc.                                                  Check all that apply.
                                                                            ❑ Contingent
        760 Bailey Hill Rd                                                  ❑ Unliquidated
                                                                            ❑ Disputed
        Eugene, OR 97402-5451
                                                                                                 Services and equipment
                                                                            Basis for the claim: rendered
        Date or dates debt was incurred                                     Is the claim subject to offset?
        Last 4 digits of account number                                     RI No
                                                                            ❑ Yes
        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:    $41,582.46
 3.10
        Gamer Packaging                                                     Check all that apply.
                                                                            ❑ Contingent
        330 2nd Ave S Ste 895                                               ❑ Unliquidated
                                                                            1:1 Disputed
        Minneapolis, MN 55401-2302
                                                                            Basis for the claim: Services Rendered
                                                                            Is the claim subject to offset?
        Date or dates debt was incurred
                                                                            121 No
        Last 4 digits of account number                                     ❑ Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                             page 3 of 8
              Case 19-61188-6-dd                   Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                      Desc Main
                                                               Document      Page 39 of 82


 Debtor          Empire Farmstead Brewery, Inc.                                             Case number (if known)
                Name




  Part 2: Additional Page

          Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:    $1,076.11
          Gartner Equipment Company, Inc.                                    Check all that apply.
                                                                             ❑ Contingent
          302 Sand St, P.O. Box 11199                                        ❑ Unliquidated
                                                                             ❑ Disputed
          Syracuse, NY 13204-1234
                                                                             Basis for the claim: Services Rendered
                                                                             Is the claim subject to offset?
        Date or dates debt was incurred
                                                                             O No
       Last 4 digits of account number                                       ❑ Yes


 131 Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is:
                                                                             Check all that apply.
                                                                                                                             $126,000.00
          GEA Mechanical Equipment
                                                                             ❑ Contingent
          100 Fairway Court                                                  ❑ Unliquidated
                                                                             ❑ Disputed
          Northvale, NJ 07647
                                                                             Basis for the claim: Services Rendered
                                                                             Is the claim subject to offset?
       Date or dates debt was incurred
                                                                             O No
       Last 4 digits of account number                                       ❑ Yes


 I]    Nonpriority creditor's name and mailing address
        Gerharz Equipment Inc.
                                                                            As of the petition filing date, the claim is:
                                                                            Check all that apply.
                                                                                                                             $246,828.61

                                                                            ❑ Contingent
        6146 E Molloy Rd                                                    ❑ Unliquidated
                                                                            9:1 Disputed
        East Syracuse, NY 13057-1020
                                                                                                  Goods and services
                                                                             Basis for the claim: rendered
       Date or dates debt was incurred                                      Is the claim subject to offset?
       Last 4 digits of account number                                      O No
                                                                            ❑ Yes
       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:    $4,000.00
       Glendale Capital Partners                                            Check all that apply.
                                                                            ❑ Contingent
       PO Box 220034                                                        ❑ Unliquidated
                                                                            ❑ Disputed
       Kirkwood, MO 63122-0034
                                                                            Basis for the claim: Services Rendered
                                                                            Is the claim subject to offset?
       Date or dates debt was incurred
                                                                            O No
       Last 4 digits of account number                                      ❑ Yes

       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:    $45,765.46
       Graphic Packaging                                                    Check all that apply
                                                                            ❑ Contingent
       P.O. Box 404170                                                      ❑ Unliquidated
                                                                            ❑ Disputed
       Atlanta, GA 30384
                                                                            Basis for the claim: Services Rendered
                                                                            Is the claim subject to offset?
       Date or dates debt was incurred
                                                                            O No
      Last 4 digits of account number                                       ❑ Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                              page 4 of 8
               Case 19-61188-6-dd                  Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                      Desc Main
                                                               Document      Page 40 of 82

 Debtor          Empire Farmstead Brewery, Inc.                                             Case number (if known)
                Name




  Part 2: Additional Page

 ▪        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:   $307,852.13
          Great Western Malting                                              Check all that apply.
                                                                             ❑ Contingent
          P.O. Box 57585, Station A                                          ❑ Unliquidated
                                                                             ❑ Disputed
          Toronto, Ontario M5W 5M5,
                                                                             Basis for the claim: Services Rendered
                                                                             Is the claim subject to offset?
        Date or dates debt was incurred
                                                                                 No
        Last 4 digits of account number                                      ❑ Yes

        Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:   $14,984.00
          Hancock Estabrook LLP                                              Check all that apply.
                                                                             ❑ Contingent
          1800 AXA Tower I, 100 Madison Street                               ❑ Unliquidated
                                                                             ❑ Disputed
          Syracuse, NY 13202
                                                                             Basis for the claim: Legal Services Rendered
                                                                             Is the claim subject to offset?
        Date or dates debt was incurred
                                                                                 No
        Last 4 digits of account number                                      ❑ Yes

        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:    $85,727.87
          Harris Beach PLLC                                                 Check all that apply.
                                                                            ❑ Contingent
        333 W. Washington Street 200                                        ❑ Unliquidated
                                                                            ❑ Disputed
        Syracuse, NY 13202
                                                                             Basis for the claim: Legal Services Rendered
                                                                            Is the claim subject to offset?
        Date or dates debt was incurred                                     121 No
        Last 4 digits of account number                                     ❑ Yes

        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:    $53,045.80
 3.19
        Huen Electric                                                       Check all that apply.
                                                                            ❑ Contingent
        1801 W. 16th Street                                                 ❑ Unliquidated
                                                                            ❑ Disputed
        Broadview, IL 60155
                                                                            Basis for the claim: Services Rendered
                                                                            Is the claim subject to offset?
        Date or dates debt was incurred
                                                                            • No
        Last 4 digits of account number                                     ❑ Yes

        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:    $25,224.34
 3.20
        Inland Label and Marketing Services, LLC                            Check all that apply.
                                                                            ❑ Contingent
        120 E Washington St Ste 107                                         ❑ Unliquidated
                                                                            ❑ Disputed
        Syracuse, NY 13202-4087
                                                                            Basis for the claim: Services Rendered
                                                                            Is the claim subject to offset?
        Date or dates debt was incurred
                                                                            SZI No
        Last 4 digits of account number                                     ❑ Yes




Official Form 206E1F                                        Schedule E/F: Creditors Who Have Unsecured Claims                              page 5 of 8
               Case 19-61188-6-dd                  Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                      Desc Main
                                                               Document      Page 41 of 82


 Debtor          Empire Farmstead Brewery, Inc.                                            Case number (if known)
                 Name




  Part 2: Additional Page

          Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:   $8,034.00
          Malt Handling, LLC                                                 Check all that apply.
                                                                             Li Contingent
          6355 N Broadway St Ste 16                                          Li Unliquidated
                                                                             O Disputed
          Chicago, IL 60660-1485
                                                                             Basis for the claim: Services Rendered
                                                                             Is the claim subject to offset?
       Date or dates debt was incurred
                                                                                 No
       Last 4 digits of account number                                       CI Yes


EMI    Nonpriority creditor's name and mailing address
          MENA
                                                                            As of the petition filing date, the claim is:
                                                                            Check all that apply.
                                                                                                                             $57,598.53

                                                                            CI Contingent
          3830 W Grant St                                                   Li Unliquidated
                                                                            CI Disputed
          Milwaukee, VVI 53215-2355
                                                                             Basis for the claim: Services Rendered
                                                                            Is the claim subject to offset?
       Date or dates debt was incurred                                      RI No
       Last 4 digits of account number                                      0 Yes

       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:    $21,520.27
          MVP Health Care, Inc.                                             Check all that apply.
                                                                            O Contingent
          PO Box 26864                                                      Li Unliquidated
                                                                            CI Disputed
          New York, NY 10087-6864
                                                                            Basis for the claim: Unpaid health insurance
                                                                            Is the claim subject to offset?
       Date or dates debt was incurred
                                                                            121 No
       Last 4 digits of account number                                      CI Yes

       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:    $8,135.00
       O'Leary Law Office                                                   Check all that apply.
                                                                            CI Contingent
       104 Pleasant Street, PO Box 57                                       • Unliquidated
                                                                            CI Disputed
          Manlius, NY 13104-0057
                                                                            Basis for the claim: Legal Services Rendered
                                                                            Is the claim subject to offset?
       Date or dates debt was incurred                                      RI No
       Last 4 digits of account number                                      Li Yes
       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:    $14,419.02
       Renzi Foodservice                                                    Check all that apply.
                                                                            CI Contingent
       PO Box 23                                                            Li Unliquidated
                                                                            CI Disputed
       Watertown, NY 13601-0023
                                                                            Basis for the claim: Services Rendered
                                                                            Is the claim subject to offset?
      Date or dates debt was incurred
                                                                            121 No
      Last 4 digits of account number                                       CI Yes




Official Form 206E1F                                        Schedule E/F: Creditors Who Have Unsecured Claims                             page 6 of 8
              Case 19-61188-6-dd                  Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                     Desc Main
                                                               Document      Page 42 of 82


 Debtor          Empire Farmstead Brewery, Inc.                                            Case number (if known)
                Name




  Part 2: Additional Page

          Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:   $11,084.58
          Vermont Information Services                                       Check all that apply.
                                                                             1:1 Contingent
          402 Watertower Cir                                                 ❑ Unliquidated
                                                                             ❑ Disputed
          Colchester, VT 05446-5802
                                                                             Basis for the claim: Services Rendered
                                                                             Is the claim subject to offset?
        Date or dates debt was incurred
                                                                             g-1 No
        Last 4 digits of account number                                      ❑ Yes

        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:    $Z300.00
          Vindigni, Betro & Walton PLLC                                     Check all that apply.
                                                                            ❑ Contingent
          146 Madison St                                                    ❑ Unliquidated
                                                                            ❑ Disputed
          Oneida, NY 13421-1745
                                                                             Basis for the claim: Legal Services Rendered
                                                                             Is the claim subject to offset?
        Date or dates debt was incurred
                                                                             RI No
        Last 4 digits of account number                                      ❑ Yes

        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:    $1,273.43
          Waterloo Container                                                Check all that apply
                                                                            1:1 Contingent
          PO Box 262                                                        ❑ Unliquidated
                                                                            ❑ Disputed
          Waterloo, NY 13165-0262
                                                                            Basis for the claim: Services Rendered
                                                                            Is the claim subject to offset?
        Date or dates debt was incurred
                                                                                No
        Last 4 digits of account number                                     1:1 Yes

        Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:    $33,745.45
 3.29
        YCH Hops                                                            Check all that apply.
                                                                            ❑ Contingent
        203 Division St                                                     ❑ Unliquidated
                                                                            ❑ Disputed
        Yakima, WA 98902-4622
                                                                            Basis for the claim: Services Rendered
                                                                            Is the claim subject to offset?
        Date or dates debt was incurred
                                                                            • No
        Last 4 digits of account number                                     ❑ Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                             page 7 of 8
              Case 19-61188-6-dd                  Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                    Desc Main
                                                          Document      Page 43 of 82

 Debtor          Empire Farmstead Brewery, Inc.                                    Case number (if known)
                Name


  Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


   5. Add the amounts of priority and nonpriority unsecured claims.



                                                                                                      Total of claim



   5a. Total claims from Part 1                                                     5a.                $54,344.00




   5b. Total claims from Part 2                                                     5b.                $1,158,430.36



   5c.    Total of Parts 1 and 2                                                    5c.                $1,212,774.36
          Lines 5a + 5b = 5c.




Official Form 206E/F                                  Schedule EIF: Creditors Who Have Unsecured Claims                        page 8 of 8
              Case 19-61188-6-dd                       Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                                           Desc Main
                                                                    Document      Page 44 of 82


  Fill in this information to identify the case:

  Debtor name                            Empire Farmstead Brewery, Inc.

  United States Bankruptcy Court for the:
                          Northern District of New York, Utica Division


  Case number (if   known)                                          Chapter 11                                                                     ❑ Check if this is an
                                                                                                                                                     amended filing

 Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                             12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.      Does the debtor have any executory contracts or unexpired leases?
         ❑ No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
         Ri Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AB: Assets Real and Personal Property (Official Form 206A/B).
                                                                                                                         -



 2. List alt contracts and unexpired leases                                                        State the name and mailing address fot *other patties with whore the
                                                                                                   defier has an axecticity contract Or Urie:gairad

      ! State what the contract or lease is
                                                   Truck                                            NBT Bank
 2.1 ! for and the nature of the debtor's
         interest                                                                                   Po Box 351

         State the term remaining                                                                   Norwich, NY 13815-0351
                                                   28 months
         List the contract number of any
         government contract

         State what the contract or lease is
                                                   Computers                                        Apple Financial Services
 2.2 '   for and the nature of the debtor's
         interest                                                                                   300 E. John Carpenter Freeway

         State the term remaining                                                                   Irving , TX 75062
                                                   0 months
         List the contract number of any
         government contract

 23      State what the contract or lease is
         for and the nature of the debtor's
         interest

         State the term remaining

         List the contract number of any
         government contract


         State what the contract or lease is
         for and the nature of the debtor's
         interest

         State the term remaining

         List the contract number of any
         government contract


       State what the contract or lease is
2.5 for and the nature of the debtor's
       interest

         State the term remaining

         List the contract number of any
         government contract




Official Form 206G                                             Schedule G: Executory Contracts and Unexpired Leases                                                        page 1 of 1
                Case 19-61188-6-dd                             Doc 1      Filed 08/20/19 Entered 08/20/19 14:09:30                                    Desc Main
                                                                         Document      Page 45 of 82


     Fill in this information to identify the case:

     Debtor name                            Empire Farmstead Brewery Inc.

     United States Bankruptcy Court for the:
                             Northern District of New York, Utica Division


     Case number (if known)'                                                                                                                   ❑ Check if this is an
                                                                                                                                                 amended filing

    Official Form 206H
 Schedule H: Codebtors                                                                                                                                                        12/15
    Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
    page.


1   1.     Does the debtor have any codebtors?
           UNo. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
           RlYes
      2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
           D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
           codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

            Column /:Codebtor                                                                                           Column 2 Creator

               Name                                    Mailing Address                                                                                     Check all schedules
                                                                                                                        Name
                                                                                                                                                           that apply:

     2.1     Katleski, David                          33 Rippleton Rd                                                    Greater Syracuse Bus. Dev.          RID
                                                      Street                                                             Corp.
                                                                                                                                                                E/F
                                                                                                                                                             ❑ G
                                                      Cazenovia, NY 13035 -9601
                                                      City                                 State          ZIP Code       CNY Enterprise Development             D
                                                                                                                         Corp.
                                                                                                                                                                E/F
                                                                                                                                                             ❑ G

                                                                                                                         Madison County
                                                                                                                                                            ❑ E/F



                                                                                                                        Elm Services                            D
                                                                                                                                                            ❑ E/F



                                                                                                                        Community Bank, N.A.                RID
                                                                                                                                                            ❑ E/F



                                                                                                                        Feldmeier Equipment, Inc.           RID
                                                                                                                                                            ❑ E/F
                                                                                                                                                            ❑ G


     2.2
                                                  Street




                                                  City                                     State          ZIP Code




Official Form 206H                                                                Schedule H: Codebtors                                                         page 1 of 2
             Case 19-61188-6-dd                    Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30                          Desc Main
                                                           Document      Page 46 of 82


 Debtor         Empire Farmstead Brewery, Inc.                                         Case number (if known)
                Name


           Additional Page if Debtor Has More Codebtors


            Copy this                   space needed. Continue numbering the Niles sequerrtialfy froM the previous page.


         umn 1: Codebtor •                                                                                Column 2 CrechtOr

         Name                          Mailing Address                                                                           Check all schedules
                                                                                                           Name
                                                                                                                                 that apply:

   2.3
                                          Street




                                          City                                 State        ZIP Code




   2.4
                                          Street




                                          City                                 State        ZIP Code




   2.5
                                          Street




                                          City                                 State       ZIP Code




  2.6
                                          Street




                                         City                                 State        ZIP Code




Official Form 206H                                                    Schedule H: Codebtors                                               page 2 of 2
              Case 19-61188-6-dd                      Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                        Desc Main
                                                                  Document      Page 47 of 82



  Fill in this information to identify the case:

  Debtor name                            Empire Farmstead Brewery Inc.

  United States Bankruptcy Court for the:
                          Northern District of New York, Utica Division


  Case number (if known)                                          Chapter 11                                                  LICheck if this is an
                                                                                                                                 amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                     12/15

  Part 1: Summary of Assets



  1. Schedule NB: Assets-Real and Personal Property(Official Form 206A/B)

     la. Real Property:
         Copy line 88 from Schedule A/B                                                                                                                     $0.00


    1b. Total personal property:
         Copy line 91A from Schedule A/B                                                                                                              $434,071.54

    1 c. Total of all property:
         Copy line 92 from Schedule NB                                                                                                                $434,071.54




   Part 2: Summary of Liabilities




  2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D                                                   $9,781,633.41



  3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F                                                                               $54,344.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F                                                          $1,158,430.36




 4. Total liabilities                                                                                                                            $10,994,407.77
    Lines 2 + 3a + 3b




Official Form 206Sum                                                  Summary of Assets and Liabilities for Non-Individuals                                 page 1
               Case 19-61188-6-dd                          Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                                  Desc Main
                                                                        Document      Page 48 of 82


   Fill in this information to identify the case:

   Debtor name                            Empire Farmstead Brewery Inc.

  United States Bankruptcy Court for the:
                            Northern District of New York, Utica Division


  Case number (if known)'
                                                                                                                                              ❑ Check if this is an
                                                                                                                                                amended filing

 Official Form 207
 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                                 04/19
 The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name
 and case number (if known).



  Part 1:     Income


  1. Gross revenue from business
     1—■
     LI None

           Iderstify   beginrting                     dates of the debtor's fiscal yea4 which may   .     Sources of revenue                   Gross revenue
                                                                                                                                                      .

           be a calendar year
                                                                                                          Chetk all that apply                          deductions and
                                                                                                                                               ' exduiions)

          From the beginning of the                                                                         Operating a business                                 $1,903,074.00
          fiscal year to filing date:               From 01/01/2019         to   Filing date
                                                                                                         ['Other
                                                          MM/ DD/ YYYY


          For prior year:                           From 01/01/2018         to    12/31/2018               Operating a business                                  $3,801,558.00
                                                          MM/ DD/ YYYY            MM/ DD/ YYYY           ❑ Other


          For the year before that:                 From 01/01/2017         to   12/31/2017              glOperating a business                                  $4,521,259.00
                                                          MM/ DD/ YYYY            MM/ DD/ YYYY           ❑ Other




 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

     ❑ None


                                                                                                         Description of sources of revenue     Gross revenue from each
                                                                                                                                               source
                                                                                                                                             ; (before deductions and
                                                                                                                                                exclusions)

        From the beginning of the
        fiscal year to filing date:             From 01/01/2019          to Filing date
                                                      MM/ DD/ YYYY


        For prior year:                         From 01/01/2018          to 12/31/2018
                                                         MM/ DD/ YYYY            MM/ DD/ YYYY


        For the year before that:              From 01/01/2017           to 12/31/2017                  Grant                                                     $429,880.00 I
                                                     MM/ DD/ YYYY                MM/ DD/ YYYY




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1
                     Case 19-61188-6-dd                Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                                   Desc Main
                                                                    Document      Page 49 of 82


 Debtor               Empire Farmstead Brewery Inc.                                              Case number (if known)
                      Name



   Part 2:           List Certain Transfers Made Before Filing for Bankruptcy

   3. Certain payments or transfers to creditors within 90 days before filing this case
      List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
      the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
      cases filed on or after the date of adjustment.)

           ['None


                                                                                 • Total amount or value           Reasons for payment
                                                                                                                   Check s that appty

  3.1.      Village of Cazenovia                                                                $8,318.99          ❑ Secured debt
            Creditor's name
                                                                                                                   ❑ Unsecured loan repayments
            90 Albany St
            Street                                                                                                 ❑ Suppliers or vendors
                                                                                                                   ❑ Services
                                                                                                                   0 Other Taxes
            Cazenovia, NY 13035 - 1207
            City                         State   ZIP Code


  3.2.      Andy's Produce                                                                     $18,057.05          CI Secured debt
           Creditor's name
                                                                                                                   ❑ Unsecured loan repayments
            101 W Court St
            Street                                                                                                   Suppliers or vendors
                                                                                                                   ❑ Services
                                                                                                                  ❑ Other
            Syracuse, NY 13204 - 1328
           City                          State   ZIP Code


  3. 3 .    Renzi Foodservice                                                                 $128,576.87         GI Secured debt
           Creditor's name
                                                                                                                  ❑ Unsecured loan repayments
            PO Box 23
           Street                                                                                                 CI Suppliers or vendors
                                                                                                                  0Services
                                                                                                                  ❑ Other
            Watertown, NY 13601 - 0023
           City                          State   ZIP Code


 3.4.       Hill & Markes Inc.                                                                  $8,871.01         Li Secured debt
           Creditor's name
                                                                                                                  ❑ Unsecured loan repayments
            PO Box 7
           Street                                                                                                 ❑ Suppliers or vendors
                                                                                                                  0Services
                                                                                                                  ❑ Other
           Amsterdam, NY 12010 - 0007
           City                          State   ZIP Code


 3.5.       McCraith Beverages                                                                $10,198.40          D Secured debt
           Creditor's name
                                                                                                                  ❑ Unsecured loan repayments
           20 Burrstone Rd
           Street                                                                                                    Suppliers or vendors
                                                                                                                  ❑ Services
                                                                                                                  ❑ Other
           New York Mills, NY 13417 1508
                                     -

           City                          State   ZIP Code




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
                    Case 19-61188-6-dd                     Doc 1          Filed 08/20/19 Entered 08/20/19 14:09:30                                     Desc Main
                                                                         Document      Page 50 of 82


 Debtor              Empire Farmstead Brewery, Inc.                                                   Case number (if known)
                     Name



  3.6.      Country Malt - North Country                                                            $62,468.36          CI Secured debt
           Creditor's name
                                                                                                                        LI Unsecured loan repayments
            PO Box 51602
           Street                                                                                                       121Suppliers or vendors
                                                                                                                        ❑ Seniices
                                                                                                                        ❑ Other
            Los Angeles, CA 90051 - 5902
           City                              State    ZIP Code


  3. 7 .    Ardaqh Group                                                                             $9,970.60          ❑ Secured debt
           Creditor's name
                                                                                                                        ❑ Unsecured loan repayments
           PO Box 417913
           Street                                                                                                       CI Suppliers or vendors
                                                                                                                        RIServices
                                                                                                                        ❑ Other
            Boston, MA 02241 -7913
           City                              State    ZIP Code


  3.8.      Erie Insurance                                                                          $11,674.99          CI Secured debt
           Creditor's name
                                                                                                                        ❑ Unsecured loan repayments
            100 Erie Place
           Street                                                                                                            Suppliers or vendors
                                                                                                                        Li
                                                                                                                        Ri Services
                                                                                                                        ❑ Other
           Erie, PA 16530 - 0001
           City                              State    ZIP Code


 3. 9.      Heartland Payment Systems, LLC                                                          $21,652.56          ❑ Secured debt
           Creditor's name
                                                                                                                        CI Unsecured loan repayments
           1 Heartland Way
           Street                                                                                                       ❑ Suppliers or vendors
                                                                                                                        Ri Services
                                                                                                                        ❑ Other
           Jeffersonville, IN 47130 - 5870
           City                          State        ZIP Code


 3.10.       National Grid                                                                           $27,493.02         ❑ Secured debt
            Creditor's name
                                                                                                                        U Unsecured loan repayments
             PO Box 11742
            Street                                                                                                      CI Suppliers or vendors
                                                                                                                             Services

                                                                                                                        ❑ Other
             Newark, NJ 07101-4742
            City                              State    ZIP Code


 3.11.       Excellus BCBS                                                                           $18,879.88         ❑ Secured debt
            Creditor's name
                                                                                                                        CI Unsecured loan repayments
             PO Box 5266
            Street                                                                                                      CI Suppliers or vendors
                                                                                                                             Services
                                                                                                                        ❑ Other
             Binghamton, NY 13902-5266
            City                             State    ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
     insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
     in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).
      LI None


Official Form 207                                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
                    Case 19-61188-6-dd                  Doc 1          Filed 08/20/19 Entered 08/20/19 14:09:30                                           Desc Main
                                                                      Document      Page 51 of 82


 Debtor                Empire Farmstead Brewery, Inc.                                                 Case number (if known)
                       Name


          Insides name and address                                                     Total amount or value              Reasons for payment or



   4.1.     Empire Brewing Company                                  05/07/2019                      $24,000.00             Loans
           Creditor's name

            120 Walton St                                           05/31/2019
           Street
                                                                    07/01/2019

            Syracuse, NY 13202-1179
           City                           State    ZIP Code

            Relationship to debtor

           Affiliate


  4.2.      Katleski, David                                                                         $33,749.78            Salary year to date for 2019.
           Creditor's name
           33 Rippleton Rd
           Street



           Cazenovia, NY 13035-9601
           City                           State    ZIP Code

            Relationship to debtor

           President


  5. Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
     transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
         RINone

         Creditor's name and                                       Description of the property                                   Data                      Value of property



  5.1.
          Creditor's name


          Street




          City                           State    ZIP Code

 6. Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
     permission or refused to make a payment at the debtors direction from an account of the debtor because the debtor owed a debt.
           None

     Creditor's name and address                                  Description of the action creditor took                       Date action was            Amount
                                                                                                                                taken


          Creditor's name
                                                                   )(XXX-
          Street




          City                           State    ZIP Code




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 4
                     Case 19-61188-6-dd                    Doc 1          Filed 08/20/19 Entered 08/20/19 14:09:30                                       Desc Main
                                                                         Document      Page 52 of 82


     Debtor             Empire Farmstead Brewery Inc.                                                    Case number (if known)
                        Name


      Part 3: Legal Actions or Assignments


      7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
         List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
          —within 1 year before filing this case.
               ❑ None

      7. 1 .     Case title                              Nature of                                Court or                  and address                    Status of
                Inland Label & Marketing Service,       Breach of Contract                       Supreme Court of the State of New York, County           66 Pending
                LLC v. Empire Farmstead                                                          of Madison
                                                                                                                                                          ['On appeal
                Brewery Inc.                                                                    Name
                                                                                                                                                          ❑ Concluded
                                                                                                 PO Box 545
                                                                                                Street
                 Case number
                                                                                                 Madison County Courthouse
                2018- 1364                                                                       Wampsville, NY 13163-0545
                                                                                                City                           State     ZIP Code

     7.2.       Gasoline                                Nature of                                Court °regency's name and address                         Status of
 1
                Gerharz Equipment Inc. v. Empire        Breach of Contract/Account               Supreme Court of the State of New York, County           Vi Pending
                Farmstead Brewery Inc.                  Stated                                   of Onondaga
                                                                                                                                                          ❑ On appeal
                                                                                                Name
                                                                                                                                                          D Concluded
                                                                                                401 Montgomery St
                                                                                                Street

                005396/2019                                                                      Onondaga County Courthouse
                                                                                                 Syracuse, NY 13202-2151
                                                                                                City                          State     ZIP Code

     7.3.       Case title                              Nature of                                Court or agency's name and address                       Status of case
                G&D Chillers, Inc., an Oregon           Breach of Contract/Account              Circuit Court of the State of Oregon for the                 Pending
                Domestic Corporation v. David           Stated/Unjust Enrichment                County of Lane
                                                                                                                                                         ❑ On appeal
                Katleski and Empire Farmstead                                                   Name
                Brewery a New York Corporation,                                                                                                          ❑ Concluded
                                                                                                135 E 8th Ave
                doing business in Oregon                                                        Street


                Case number                                                                     Eugene, OR 97401
                                                                                                City                          State     ZIP Code
                18CV56901


     7.4.       Case title                              Nature of case                           Court or agency's name and address                       Status of case
                Feldmeier Equipment, Inc. v.            Breath of Contract and Replevin.        Supreme Court of the State of New York, County              Pending
                David Katleski, Empire                                                          of Onondaga
                                                                                                                                                         ❑ On appeal
                Farmstead Brewery Inc.                                                          Name
                                                                                                                                                         ❑ Concluded
                                                                                                401 Montgomery St
                                                                                               Street
                Case number
                                                                                                Onondaga County Courthouse
               000104/2019                                                                      Syracuse, NY 13202-2151
                                                                                               City                           State     ZIP Code

     8. Assignments and receivership
        List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
        or other court-appointed officer within 1 year before filing this case.
          RiNone




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 5
                    Case 19-61188-6-dd                   Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                                            Desc Main
                                                                      Document      Page 53 of 82


 Debtor              Empire Farmstead Brewery Inc.                                                    Case number (if known)
                     Name


   8 . 1 . CuStocriait               address                       Description of the property


           Custodian's name
                                                                   Case Me                                                 Court                 address
           Street
                                                                                                                          Name

                                                                  Case number                                             Street
           City                          State     ZIP Code



                                                                   Date of order or assignment                            City                             State    ZIP Code




  Part 4: Certain Gifts and Charitable Contributions

  9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
     recipient is less than $1,000
         ONone

  9.1.      Recipient's            address                         Description of the gifts or contributions                       Dates given


          Recipient's name


          Street




          City                           State     ZIP Code


           Recipient's relationship to debtor




  Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
         ou None
         Description of the property lost and how the loss            Amount of payments received for the iota                           Date of loss        Vallie of property
         occurred                                                                                                                                            lost:.
                                                                      If you have received payments to cover the loss, for
                                                                      example, from insurance, government compensation, or
                                                                      tort liability list the total received.
                                                                      List unpaid claims on Official Form 106NEi (Schedule NB:
                                                                      Assets — Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
         List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
         person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
         ❑ None




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 6
                  Case 19-61188-6-dd                   Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                                          Desc Main
                                                                    Document      Page 54 of 82

 Debtor             Empire Farmstead Brewery Inc.                                                  Case number (if known)
                    Name


   11.1.     Who wag paid or who received the                        If not money, deScnbe any property                                                   Total
                                                                                                                                                          value

            Harris Beach PLLC                                        Legal services provided                                        09/26/2018                     $45,125.00
                                                                     Legal services provided                                        10/09/2018                     $11,542.50
            Address

            333 W. Washington Street 200
           Street



            Syracuse, NY 13202
           City                         State     ZIP Code


                    orwebsite address



            Who made the payment, if not debtor?

            Empire Farmstead Brewery, Inc.



  11.2.                Paid or who received the                      If not money describe any                                                           Total amount or
                                                                                                                                                         value

            Harris Beach PLLC

            Address

           333 W. Washington Street 200
           Street



           Syracuse, NY 13202
           City                         State     ZIP Code


            Email or website address



            Who made the payment, if not debtor?

           See attached



 12. Self-settled trusts of which the debtor is a beneficiary
      List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
      or similar device.
      Do not include transfers already listed on this statement.
            None



 12.1.       Name of trust or device                                   ribe any property transferred                             Dates transfers         Total amount or
                                                                                                                                     made                valUe



             Ti




Official Form 207                                         Statement of Financial Affairs for Non -Individuals Filing for Bankruptcy                                             page 7
                   Case 19-61188-6-dd                    Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                                         Desc Main
                                                                     Document      Page 55 of 82


 Debtor              Empire Farmstead Brewery Inc.                                                  Case number (if known)
                     Name


  13. Transfers not already listed on this statement
          List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before tale
          filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
          made as security. Do not include gifts or transfers previously listed on this statement.
             None



  13 . 1 . Who received      the transfer?                         Description
                                                                           ion of property bmia.lea rad or payments                Date transfer        Total amount or
                                                                   received or debts paid in exchange




            Street




            City                          State    ZIP Code


             Relationship to debtor




  Part 7:          Previous Locations

  14. Previous addresses
      List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
          RIDoes not apply


                                                                                                                      Dates of occupancy

  14.1.
                                                                                                                     From                       To
           Street




           City                          State     ZIP Code




 Part 8:           Health Care Bankruptcies

 15. Health Care bankruptcies
      Is the debtor primarily engaged in offering services and facilities for:
       —diagnosing or treating injury, deformity, or disease, or
       — providing any surgical, psychiatric, drug treatment, or obstetric care?
      RNo. Go to Part 9.
      ❑ Yes. Fill in the information below.




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
                 Case 19-61188-6-dd                      Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                                   Desc Main
                                                                     Document      Page 56 of 82


 Debtor             Empire Farmstead Brewery Inc.                                                 Case number (if known)
                    Name


                                 address                       Nature of the business operation, rncluding type of services the         If debtor provides meals
                                                               debtor provides                                                               housing, number of
                                                                                                                                        patients ill debtor's care
  15.1.
          Facility name


          Street
                                                               Location where patient records are maintained(if different from facility Flow are records kept?
                                                               addreis). If electronic, identify any service provider.
          City                        State     ZIP Code                                                                               Check all that apply:
                                                                                                                                       ❑ Electronically
                                                                                                                                       ❑ Paper


  Part 9:        Personally Identifiable Information


  16. Does the debtor collect and retain personally identifiable information of customers?
      A No.
      ❑ Yes. State the nature of the information collected and retained.

                   Does the debtor have a privacy policy about that information?
                   ❑ No
                   ❑ Yes


  17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
      made available by the debtor as an employee benefit?
      A No. Go to Part 10.
      ❑ Yes. Does the debtor serve as plan administrator?
                   ❑ No. Go to Part 10.
                  ❑ Yes. Fill in below:

                        Name of plan                                                                     Employer identification number of the plan

                                                                                                         EIN:

                        Has the plan been terminated?
                        ❑ No
                        ❑ Yes


 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold, moved, or
     transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
     associations, and other financial institutions.
      0None


     Financial institution name and address                    Last 4 digits of account      Type of account           Date account was            Last balance
                                                               number                                                  closed, sold, moved,        before closing
                                                                                                                       or transferred              or transfer




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 9
                    Case 19-61188-6-dd                    Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                                           Desc Main
                                                                      Document      Page 57 of 82


  Debtor               Empire Farmstead Brewery Inc.                                                   Case number (if known)
                     Name


   18.1                                                                                           ❑ Checking
                                                                  XXXX—
            Name
                                                                                                  ['Savings

            Street
                                                                                                  Li Money market
                                                                                                  ❑ Brokerage
                                                                                                  ❑ Other

            City                        State ZIP Code
   19. Safe deposit boxes
          List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
          RINone


   19 . 1 Depository institution name and address                 Names of anyone with access to it              Description of the contents                    Does debtor
                                                                                                                                                                still have it?

                                                                                                                                                               ❑   No
           Name
                                                                                                                                                               ❑ Yes
           Street




           City                        State ZIP Code


  20. Off-premises storage
         List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
         business.
         RINone

  20.1      Facility             address                      j   Names of anyone with access to it              Description of the contents                   Does debtor
                                                                                                                                                               still have it?

                                                                                                                                                            ❑ No
           Name
                                                                                                                                                              ❑    Yes
           Street

                                                                  Address

          City                         State ZIP Code



 Part 11:           Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
         List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
         rented property.
         ❑ None




Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 10
                 Case 19-61188-6-dd                      Doc 1          Filed 08/20/19 Entered 08/20/19 14:09:30                                        Desc Main
                                                                       Document      Page 58 of 82


 Debtor            Empire Farmstead Brewery Inc.                                                     Case number (if known)
                   Name


      Owner's name and address                                   Location of the property                     Description of the property                    Value

      Katleski, David                                            33 Rippleton Road                           See attachment.                                         $0.00
     Name

     33 Rippleton Rd
     Street                                                      Cazenovia, NY 13035


     Cazenovia                       NY
     13035-9601
     City                             State ZIP Code

 =Details About Environmental Information


        For the purpose of Part 12, the following definitions apply:
            ■ Environmental law means any statute or govemmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
              affected (air, land, water, or any other medium).
            ■ Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
              or utilized.
            ■ Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
              substance.
        Report all notices, releases, and proceedings known, regardless of when they occurred

  22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
      Include settlements and orders.
       RI No
       ❑ Yes. Provide details below.



     Case title                                        Court or agency name and address                      Nature of the case                             Status of

                                                                                                                                                           ❑ Pending
                                                      Name
     Case number                                                                                                                                         ❑ On appeal
                                                                                                                                                           ❑ Concluded
                                                      Street




                                                      City                           State ZIP Code

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
      ❑ No
      OYes. Provide details below.




     Site name and address                             Governmental unit name and address                   Environmental law, if known                 ; Date of notice

                                                      Town of Cazenovia Water Pollution Control            Waste water permit discharge violation.         10/10/2018
    Name                                              Facility
                                                      Name
    33 Rippleton Road
    Street                                            7 Albany Street
                                                      Street


   Cazenovia                 NY       13035
   City                       State ZIP Code          Cazenovia                      NY     13035
                                                      City                           State ZIP Code




Official Form 207                                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 11
                   Case 19-61188-6-dd                    Doc 1            Filed 08/20/19 Entered 08/20/19 14:09:30                                 Desc Main
                                                                         Document      Page 59 of 82


 Debtor              Empire Farmstead Brewery Inc.                                                  Case number (if known)
                     Name


  24. Has the debtor notified any governmental unit of any release of hazardous material?
          RI No
          LI Yes. Provide details below.



                            address                                                     address                          law, if known                 Date of notice


     Name                                              Name


     Street                                            Street




    City                        State ZIP Code         City                         State ZIP Code




 = Details About the Debtor's Business or Connections to Any Business



  26. Other businesses in which the debtor has or has had an interest
      List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
      even if already listed in the Schedules.
          RiNone



            Business rene and                                 Describe the nature of the business                Employer Identification number
                                                                                                                 Do not include Social Security number or ITIN.
  25.1.
                                                                                                                EIN:
           Name
                                                                                                                 Dates business existed
           Street
                                                                                                                From                 To



           City                       State ZIP Code


 26. Books, records, and financial statements

 26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

          UNone

              Name and address                                                                                    Dates of service

 26a.1.      Empire Farmstead Brewery, Inc.                                                                      From                 To
            Name
             33 Rippleton Rd
            Street



             Cazenovia, NY 13035
            City                                                 State                   ZIP Code




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 12
                  Case 19-61188-6-dd                 Doc 1        Filed 08/20/19 Entered 08/20/19 14:09:30                               Desc Main
                                                                 Document      Page 60 of 82


 Debtor              Empire Farmstead Brewery Inc.                                           Case number (if known)
                    Name


             Name and address                                                                               Dates of service

  26a.2.     C & A Accounting Associates, PC                                                               From                  To
            Name

             114 Kreischer Road 6A
            Street



             North Syracuse, NY 13212
            City                                          State                   ZIP Code



  26b.      List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a
            financial statement within 2 years before filing this case.
            ❑ None

             Name and address                                                                               Dates of     CO

  26b.1.    Community Bank, N.A.                                                                           From                  To
            Name

            PO Box 628
            Street



            Olean, NY 14760 -0628
           City                                           State                   ZIP Code



  26c.      List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
            ❑ None

            Name and address                                                                                If any bOoks of accoUntand records are
                                                                                                            unavailable, explain why
  26c.1.
            Verbeck Associates
           Name

           4509 E Lake Rd
           Street



            Cazenovia, NY 13035 9350
                                   -

           City                                          State                   ZIP Code




 26d.    List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
         a financial statement within 2 years before filing this case.
            None

            Name and address

 26d.1.

           Name


           Street




           City                                          State                   ZIP Code




Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       page 13
                  Case 19-61188-6-dd                     Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                                      Desc Main
                                                                      Document      Page 61 of 82

  Debtor            Empire Farmstead Brewery Inc.                                                     Case number (if known)
                    Name

   27. Inventories
          Have any inventories of the debtor's property been taken within 2 years before filing this case?
          RiNo
          ❑ Yes. Give the details about the two most recent inventories.


      Name of the person who supervised the taking of the inventory                                          of           The dollar amount and basis (cost, market, or
                                                                                                                          other basis) of each inventory




             Name and address of the person who has possession of inventory Mcordt

  27.1.
           Name


           Street




           City                                            State                 ZIP Code

  28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
      debtor at the time of the filing of this case.




     David Katleski                        33 Rippleton Road Cazenovia, NY 13035                         President,                              100.00 %
  29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
      shareholders in control of the debtor who no longer hold these positions?
            No
      ❑ Yes. Identify below.

                                                                                                         Positkin and nature of any     Period during which
                                                                                                         interest                       position or interest was held



                                                                                                                                            From
                                                                                                                                            To

• 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
      LI No
      SAYes. Identify below.




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 14
                  Case 19-61188-6-dd                Doc 1       Filed 08/20/19 Entered 08/20/19 14:09:30                                Desc Main
                                                               Document      Page 62 of 82

 Debtor             Empire Farmstead Brewery Inc.                                           Case number (if known)
                    Name


            N              address of recipient                                  Amount of money or
                                                                                 description and vakre of
                                                                                 ProPfrtY
   30.1.    Katleski, David                                                                       See Part 2.                       Salary for 2019
           Name
                                                                                                                                    year to date.
           33 Rippleton Rd
           Street



           Cazenovia NY 13035-9601
           City                                     State        ZIP Code

            Relationship to debtor

           President

  31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
            No
       DYes. Identify below.

             Name of the parent corporation                                                        Employer Identrication number of the parent

                                                                                                   EIN:




  32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
       921 No
       []Yes. Identify below.

            Name of the pension fund                                                               Employer Identification number of the pension fund

                                                                                                   EIN:

  Part 14: Signature and Declaration




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 15
             Case 19-61188-6-dd                            Doc 1           Filed 08/20/19 Entered 08/20/19 14:09:30                                Desc Main
                                                                          Document      Page 63 of 82


 Debtor         Empire Farmstead Brewery Inc.                                                      Case number (if known)
                Name


        WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
        bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


        I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


        I declare under penalty of perjury that the foregoing is true and correct.




                                               /s/ David Katleski
                    Signature of individual signing on behalf of the debtor



                    Position or relationship to debtor
                                   President




           Printed name                                  David Katleski




           Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy(Official Form 207) attached?
           ki No
            ❑ Yes




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 16
Case 19-61188-6-dd        Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30             Desc Main
                                  Document      Page 64 of 82



                                Empire Farmstead Brewery, Inc.

                                  Statement of Financial Affairs

                                  Part 11, Question 21 Attachment

(1) 20' Extension ladder; (2) American flag; (3) Ping-Pong table; (4) Eleven award banners; (5)
Beer can chalk board; (6) Four live edge wooden tables; (7) Toby mug collection; (8) Growler
lamp; (9) Misc. art and memorabilia; (10) RCA dog; (11) Three televisions; (12) One barn table -
in foyer; (13) Fourteen plastic rods; (14) Eight beer hall tables; (15) Sixteen benches; (16) Elvis
lamp; (17) stereo and speakers; (18) records and cd's; (19) three Deb Webster paintings; (20) two
copiers; (21) one paper shredder; and (22) six Apple desk top computers.
                   Case 19-61188-6-dd                           Doc 1          Filed 08/20/19 Entered 08/20/19 14:09:30                                    Desc Main
                                                                              Document      Page 65 of 82


        Fill in this information to identify the case:

        Debtor name                            Empire Farmstead Brewery Inc.

        United States Bankruptcy Court for the:
                               Northern District of New York, Utica Division


        Case number (if known)
                                                                                                                                                     ❑ Check if this is an
                                                                                                                                                       amended filing

    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
    Largest Unsecured Claims and Are Not Insiders                                                                                                                                   12/15
 A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
 disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
 secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
 largest unsecured claims.

        Name of creditor and Complete                                                  Natun of the claim      Intricate if
                                                                                                                          , Amount of unsecured claim:
        mating tiiidieni.; including zip code            and eared aritioSS of         (for. example trade     chtim is     : if the'ClaiM iS fully unsecured; fill in only u nsecured
                                                         creditor Contact ,            debts;: bank loans,     contingent;   claim amount:. If claim. is partially seared,: fill in total
                                                                                       profeasional            urged, dairri:arnount and deduction for value of collateral or
                                                                                       services, and           or disputed   setoff to calculate unsecured claim. :
                                                                                       government
                                                                                                                                 Total claim, if     Deduction for       Unsecured
                                                                                       contra cti)
                                                                                                                                 partially           value of            clan
                                                                                                                                 secured             collateral or
                                                                                                                                                     setoff
    1     Alcohol and Tobacco Tax and Trade              Alcohol and Tobacco Tax and   Taxes                                                                                    $19,705.00
          Bureau                                         Trade Bureau
          TTB Excise Tax
          PO Box 790353
          St. Louis, 63179-0353
2         CNY Enterprise Development Corp.               CNY Enterprise Development    Second secuirty                                 $54,320.88         $411,071.54          $54,320.88
          126 N Salina St Ste 200                        Corp.                         interest on all,
          Syracuse, 13202-1065                                                         among other things,
                                                                                       inventory, equipment,
                                                                                       fixtures and
                                                                                       accounts.
3         Community Bank, N.A.                           Community Bank, N.A.          First security                              $9,254,384.52          $411,071.54        $8,843,312.98
          PO Box 628                                                                   interest on all,
          Olean, 14760-0628                                                            among other things,
                                                                                       equipment, inventory,
                                                                                       and accounts
                                                                                       receivable.
4         Feldmeier Equipment, Inc.                      Feldmeier Equipment, Inc.     Third security                                                                         $295,385.99
         6800 Townline Road,P0 Box 474                                                 interest on certain
         Syracuse, 13211-0474                                                          equipment.


5        G&D Chillers, Inc.                              G&D Chillers, Inc.            Services and                                                                            $16,097.20
         760 Bailey Hill Rd                                                            equipment rendered
         Eugene, 97402-5451


6        Gamer Packaging                                 Gamer Packaging               Services Rendered                                                                       $41,582.46
         330 2nd Ave S Ste 895                           (612) 788-4444
         Minneapolis, 55401-2302


7        GEA Mechanical Equipment                        GEA Mechanical Equipment      Services Rendered                                                                      $126,000.00
         100 Fairway Court
         Northvale, 07647


8        Gerharz Equipment Inc.                          Gerharz Equipment Inc.        Goods and services      Disputed                                                       $246,828.61
     6146 E Molloy Rd                                                                  rendered
offirAppfo5yrwe, 13057 1020       -
                                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                        page 1
               Case 19-61188-6-dd                 Doc 1       Filed 08/20/19 Entered 08/20/19 14:09:30                                           Desc Main
                                                             Document      Page 66 of 82

  Debtor         Empire Farmstead Brewery Inc.                                                 Case number (if known)
                 Name

      Name of cieditrx and complete         Name telephone                   :Nature oldie claim      IncfiCate W •  Arnotant of unsecured deign :
      method address, including zqu code    ancient:A address of              (for example, trade     Clain is:.     If tbe Claim IS fully unsecured, fill in only unsecured
                                            cretrdcirtontact :                debts, bank loans,      cOntiegent '   claim arnoOnt; If claim is partially secured, fill in total
                                                                         ;   professioriO:            unhquidatedi claim amount and dedUCtien foe value 'of collateral or
                                                                             Senrioes,. and.          or thSputed   setoff to calCulate unsecured claim... '
                                                                             0,1.600.0                        ' •    Total claim, if        Deduction for Unsecured
                                                                             contracts) :
                                                                                                                     partially             value of            claim
                                                                                                                     secured               collateral or
                                                                                                                                           setoff
 9     Graphic Packaging                    Graphic Packaging                Services Rendered                                                                        $45,765.46
       P.O. Box 404170
       Atlanta, 30384


 10 Great Western Malting                   Great Western Malting            Services Rendered                                                                       $307,852.13
       P.O. Box 57585, Station A
       Toronto, Ontario M5W 5M5,


 11    Greater Syracuse Bus. Dev. Corp.    Greater Syracuse Bus. Dev.        Second security                                  $54,320.88         $411,071.54          $54,320.88
       101 S Salina St Ste 1030            Corp.                             interest on all,
       Syracuse, 13202-4303                (315) 373-0348                    among other things,
                                                                             inventory, equipment,
                                                                             fixtures, and
                                                                             accounts.
 12    Harris Beach PLLC                   Harris Beach PLLC                 Legal Services                                                                           $85,727.87
       333 W. Washington Street 200                                          Rendered
       Syracuse, 13202


 13    Huen Electric                       Huen Electric                 Services Rendered                                                                           $53,045.80
       1801 W. 16th Street
       Broadview, 60155


 14 Inland Label and Marketing Services,   Inland Label and Marketing    Services Rendered                                                                           $25,224.34
    LLC                                    Services, LLC
       120 E Washington St Ste 107
       Syracuse, 13202-4087

15     Madison County                      Madison County               Second secuirty                                     $100,421.99         $411,071.54         $100,421.99
       3215 Seneca Tpke                                                 iinterest on all,
       Canastota, 13032-3511                                            among other things,
                                                                        inventory, equipment,
                                                                        fixtures and
                                                                        accounts.
16     MENA                                MENA                         Services Rendered                                                                            $57,598.53
      3830 W Grant St
      Milwaukee, 53215-2355


17    MVP Health Care, Inc.                MVP Health Care, Inc.        Unpaid health                                                                                $21,520.27
      PO Box 26864                                                      insurance
      New York, 10087-6864


18    NBT Bank                             NBT Bank                     Automobile Loan                                     $22,799.15          $23,000.00                 $0.00
      Po Box 351
      Norwich, 13815-0351


19    NYS Commissioner of Taxation and     NYS Commissioner of          Alcoholic Beverage                                                                           $34,639.00
      Finance                              Taxation and Finance         Tax
      NYS Assessment Receivables
      PO Box 4127
      Binghamton, 13902-4127
20 YCH Hops                                YCH Hops                     Services Rendered                                                                           $33,745.45
    203 Division St
OficWARiti,i -0.12-4622               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                         page 2
          Case 19-61188-6-dd             Doc 1       Filed 08/20/19 Entered 08/20/19 14:09:30                           Desc Main
                                                    Document      Page 67 of 82

B2030 (Form 2030)(12/15)



                                            United States Bankruptcy Court
                                                      Northern District of New York

 In re
Empire Farmstead Brewery, Inc.                                                                 Case No
Debtor(s)
                                                                                               Chapter           11


                                 DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

            For legal services, I have agreed to accept                                         See Attached
            Prior to the filing of this statement I have received                                 See Attached
            Balance Due                                                                           See Attached

2. The source of the compensation to be paid to me was:
            ❑   Debtor                       A Other (specify) See attached
3. The source of compensation to be paid to me is:
            ❑   Debtor                       A Other (specify) See attached
4. 121 I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑ I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
           bankruptcy;
     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
     d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                        I certify that the foregoing is a complet stab    of an                            ment for
                      payment to me for representation of the de or(.) this

                      08/20/2019                            /s/ Lee E Woodard
                      Date                                       Signature of Attorney
                                                                                                     Lee E Woodard
                                                                                                 Harris Beach, PLLC
                                                                                   333 W. Washington Street, Ste. 200
                                                                                                Syracuse, NY 13202
                                                                                               Phone: (315) 423-7100
                                                            Harris Beach, PLLC
                                                                Name of law firm
Case 19-61188-6-dd        Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30            Desc Main
                                  Document      Page 68 of 82



                              Addendum to Attorney Fees Disclosure


         Harris Beach's general representation of the Empire Farmstead Brewery, Inc. ("EFB")
 and Empire Brewing Properties, LLC ("EP") (collectively, the "Debtors") has been on-going for
 over 2 years. Approximately 1 1/2 years ago the Debtors were experiencing financial difficulties
 and its prime secured lender, Community Bank ("CBS"), began demands to have its debt retired
 or replaced. The Debtors sought Harris Beach's representation in the negotiations with CB.

         Harris Beach began negotiating with CBS. The Debtors had already engaged the services
of an investment banker in the hopes of finding an investor to acquire a minority position in the
Debtors. It became abundantly clear that an investor was not the most viable option to deal with
the financial problems that existed. Harris Beach re-tasked the investment bankers to find a
buyer in the distressed market. After many months of searching and going through hundreds of
leads, there was not one offer that was acceptable to CBS or the Debtors.

         By December of 2018 the Debtors were just able to cover their operating expenses. They
were not paying any debt service to CBS and were unable to maintain any payment towards the
accumulated attorney's fees. Therefore, continued representation was threatened. At that time
however, a potential buyer had been located and negotiations were underway towards a sale of
the Debtor's assets that both CBS and the Debtors could agree to. In order to continue to
negotiate a sale, through a chapter 11 section 363 process or otherwise, CBS agreed to fund a
certain amount of attorney's fees. The negotiation with this buyer, however, became protracted
and did not become complete until early August 2019 with the signing of an APA. The Debtors
had no available funds to pay accumulated attorney's fees let alone more fees in order to file a
chapter 11 bankruptcy. To be able to conduct a sale of the Debtor's assets and have a business
for the buyer to continue, to retain jobs and get some return to creditors, a payment of attorney's
fees was negotiated whereby the buyers, through a contingent carve-out agreement with CBS,
would pay $100,000 towards existing fees and post filing fees.

        At the time of the preparation of the schedules for filing, the Debtors had an account
balance of $92,460.00 with Harris Beach. In order to facilitate the filing and subsequent 363 sale
process, Harris Beach has agreed to apply $77,000.00 towards the pre-petition fees and retain
$23,000.00 to apply to post-petition court approved fees. The balance of the pre-petition
attorney's fees will be waived.

        One additional disclosure must be provided. Throughout this same time period Harris
Beach has also represented, Empire Brewing Company Inc. ("EBC"). While it has the same
individual ownership and is included in the secured debt collateral, it is not physically located
with the Debtors and is independent from the Debtors. EBC has different licensing and creates
product solely for consumption in its premises.

      EBC likewise was unable to maintain the payment of the attorney's fees and Harris
Beach obtained a consent judgment against EBC for $50,000.00. In lieu of collection efforts,
EBC agreed to provide a junior collateral security interest in the intellectual property held by
Case 19-61188-6-dd        Doc 1     Filed 08/20/19 Entered 08/20/19 14:09:30               Desc Main
                                   Document      Page 69 of 82



EBC. That interest is junior and subordinate to the approximately $9.2 million dollar security
interest of CBS.

       It is respectfully submitted that the judgment against EBC does not render Harris Beach
non-disinterested. Were it not for the unique business driven circumstances presented here these
Debtors would have been forced out of business and liquidated long ago. They certainly would
not have the financial wherewithal to enter chapter 11 bankruptcies and sell their assets to a
buyer who will continue to grow jobs and provide an economic return to the area.

        All of the above will be before the court in affidavit form accompanying the application
to appoint Harris Beach as counsel for the Debtors, but it is set forth here as part of the initial fee
disclosure so that the court is aware of the unique circumstances that exist in getting this case
filed and to what we hope will be a successful sale procedure.




                                                  2
  Case 19-61188-6-dd                     Doc 1         Filed 08/20/19 Entered 08/20/19 14:09:30                                    Desc Main
                                                      Document      Page 70 of 82

                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF NEW YORK
                                                                  UTICA DIVISION
IN RE: Empire Farmstead Brewery, Inc.                                                        CASE NO

                                                                                             CHAPTER 11




                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and     ectto the best of his/her knowledge.


Date      08/20/2019              Signature                                       /s/ David Katleski
                                                                               David Katleski, President
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 71 of 82



                                  Alcohol and Tobacco Tax and
                                  Trade Bureau
                                  TTB Excise Tax
                                  PO Box 790353
                                  St. Louis, MO 63179-0353


                                  Aloi Materials Handling &
                                  Automation
                                  140 Commerce Dr
                                  Rochester, NY 14623-3504



                                  Apple Financial Services
                                  300 E. John Carpenter Freeway
                                  Irving , TX 75062




                                  ASCAP
                                  21678 Network PI
                                  Chicago, IL 60673-1216




                                  BSG CraftBrewing
                                  PO Box 74769
                                  Chicago, IL 60694-4769




                                  Cascades Containterboard
                                  Packaging
                                  PO Box 7575
                                  Lancaster, NY 14086-7575



                                  CNY Enterprise Development
                                  Corp.
                                  126 N Salina St Ste 200
                                  Syracuse, NY 13202-1065



                                  Community Bank, N.A.
                                  PO Box 628
                                  Olean, NY 14760-0628
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 72 of 82


                                   Country Malt - North Country
                                   PO Box 51602
                                   Los Angeles, CA 90051-5902




                                   DaylightBLUE Media
                                  224 Scottham Terrace
                                  Syracuse, NY 13224




                                  Deer Hill Farm LLC
                                  4117 Burlingame Road
                                  Cazenovia, NY 13035




                                  Elm Services
                                  PO Box 15270
                                  Irvine, CA 92623-5270




                                  Farmer Boy AG
                                  1133 NY-318
                                  Waterloo, NY 13165




                                  Feldmeier Equipment, Inc.
                                  6800 Townline Road,P0 Box 474
                                  Syracuse, NY 13211-0474




                                  G&D Chillers, Inc.
                                  760 Bailey Hill Rd
                                  Eugene, OR 97402-5451




                                  Gamer Packaging
                                  330 2nd Ave S Ste 895
                                  Minneapolis, MN 55401-2302
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 73 of 82


                                  Gartner Equipment Company,
                                  Inc.
                                  302 Sand St, P.O. Box 11199
                                  Syracuse, NY 13204-1234



                                  GEA Mechanical Equipment
                                  100 Fairway Court
                                  Northvale, NJ 07647




                                  Gerharz Equipment Inc.
                                  6146 E Molloy Rd
                                  East Syracuse, NY 13057-1020




                                  Glendale Capital Partners
                                  PO Box 220034
                                  Kirkwood, MO 63122-0034




                                  Graphic Packaging
                                  P.O. Box 404170
                                  Atlanta, GA 30384




                                  Great Western Malting
                                  P.O. Box 57585, Station A
                                  Toronto, Ontario M5W 5M5




                                 Greater Syracuse Bus. Dev.
                                 Corp.
                                  101 S Salina St Ste 1030
                                 Syracuse, NY 13202-4303



                                 Hancock Estabrook LLP
                                 1800 AM Tower I, 100 Madison Street
                                 Syracuse, NY 13202
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 74 of 82


                                   Harris Beach PLLC
                                  333 W. Washington Street 200
                                  Syracuse, NY 13202




                                  Huen Electric
                                  1801 W. 16th Street
                                  Broadview, IL 60155




                                  Inland Label and Marketing
                                  Services, LLC
                                  120 E Washington St Ste 107
                                  Syracuse, NY 13202-4087



                                  David Katleski
                                  33 Rippleton Rd
                                  Cazenovia, NY 13035-9601




                                  Madison County
                                  3215 Seneca Tpke
                                  Canastota, NY 13032-3511




                                  Malt Handling, LLC
                                  6355 N Broadway St Ste 16
                                  Chicago, IL 60660-1485




                                  MENA
                                  3830 W Grant St
                                  Milwaukee, WI 53215-2355




                                  MVP Health Care, Inc.
                                  PO Box 26864
                                  New York, NY 10087-6864
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 75 of 82



                                   NBT Bank
                                   Po Box 351
                                   Norwich, NY 13815-0351




                                  NYS Commissioner of
                                  Taxation and Finance
                                  NYS Assessment Receivables
                                  PO Box 4127
                                  Binghamton, NY 13902-4127


                                  O'Leary Law Office
                                  104 Pleasant Street, PO Box 57
                                  Manlius, NY 13104-0057




                                  Renzi Foodservice
                                  PO Box 23
                                  Watertown, NY 13601-0023




                                  Vermont Information
                                  Services
                                  402 Watertower Cir
                                  Colchester, VT 05446-5802



                                  Vindigni, Betro & Walton PLLC
                                  146 Madison St
                                  Oneida, NY 13421-1745




                                  Waterloo Container
                                  PO Box 262
                                  Waterloo, NY 13165-0262




                                  Wells Fargo Vendor Financial
                                  Services
                                  WFEF PA Payoff Checks
                                  P.O. Box 310590
                                  Des Moines, IA 50331
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 76 of 82


                                  YCH Hops
                                  203 Division St
                                  Yakima, WA 98902-4622
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 77 of 82



                                  Alcohol and Tobacco Tax and
                                  Trade Bureau
                                  TTB Excise Tax
                                  PO Box 790353
                                  St. Louis, MO 63179-0353


                                  Aloi Materials Handling &
                                  Automation
                                  140 Commerce Dr
                                  Rochester, NY 14623-3504



                                  Apple Financial Services
                                  300 E. John Carpenter Freeway
                                  Irving , TX 75062




                                  ASCAP
                                  21678 Network PI
                                  Chicago, IL 60673-1216




                                  BSG CraftBrewing
                                  PO Box 74769
                                  Chicago, IL 60694-4769




                                  Cascades Containterboard
                                  Packaging
                                  PO Box 7575
                                  Lancaster, NY 14086-7575



                                  CNY Enterprise Development
                                  Corp.
                                  126 N Salina St Ste 200
                                  Syracuse, NY 13202-1065



                                  Community Bank, N.A.
                                  PO Box 628
                                  Olean, NY 14760-0628
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 78 of 82


                                  Country Malt - North Country
                                  PO Box 51602
                                  Los Angeles, CA 90051-5902




                                   DaylightBLUE Media
                                  224 Scottham Terrace
                                  Syracuse, NY 13224




                                  Deer Hill Farm LLC
                                  4117 Burlingame Road
                                  Cazenovia, NY 13035




                                  Elm Services
                                  PO Box 15270
                                  Irvine, CA 92623-5270




                                  Farmer Boy AG
                                  1133 NY-318
                                  Waterloo, NY 13165




                                  Feldmeier Equipment, Inc.
                                  6800 Townline Road,P0 Box 474
                                  Syracuse, NY 13211-0474




                                  G&D Chillers, Inc.
                                  760 Bailey Hill Rd
                                  Eugene, OR 97402-5451




                                  Gamer Packaging
                                  330 2nd Ave S Ste 895
                                  Minneapolis, MN 55401-2302
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 79 of 82


                                  Gartner Equipment Company,
                                  Inc.
                                  302 Sand St, P.O. Box 11199
                                  Syracuse, NY 13204-1234



                                  GEA Mechanical Equipment
                                  100 Fairway Court
                                  Northvale, NJ 07647




                                  Gerharz Equipment Inc.
                                  6146 E Molloy Rd
                                  East Syracuse, NY 13057-1020




                                  Glendale Capital Partners
                                  PO Box 220034
                                  Kirkwood, MO 63122-0034




                                  Graphic Packaging
                                  P.O. Box 404170
                                  Atlanta, GA 30384




                                  Great Western Malting
                                  P.O. Box 57585, Station A
                                  Toronto, Ontario M5W 5M5




                                 Greater Syracuse Bus. Dev.
                                 Corp.
                                  101 S Salina St Ste 1030
                                 Syracuse, NY 13202-4303



                                 Hancock Estabrook LLP
                                 1800 AXA Tower I, 100 Madison Street
                                 Syracuse, NY 13202
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 80 of 82


                                   Harris Beach PLLC
                                  333 W. Washington Street 200
                                  Syracuse, NY 13202




                                  Huen Electric
                                  1801 W. 16th Street
                                  Broadview, IL 60155




                                  Inland Label and Marketing
                                  Services, LLC
                                  120 E Washington St Ste 107
                                  Syracuse, NY 13202-4087



                                  David Katleski
                                  33 Rippleton Rd
                                  Cazenovia, NY 13035-9601




                                  Madison County
                                  3215 Seneca Tpke
                                  Canastota, NY 13032-3511




                                  Malt Handling, LLC
                                  6355 N Broadway St Ste 16
                                  Chicago, IL 60660-1485




                                  MENA
                                  3830 W Grant St
                                  Milwaukee, WI 53215-2355




                                 MVP Health Care, Inc.
                                  PO Box 26864
                                 New York, NY 10087-6864
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 81 of 82


                                  NBT Bank
                                  Po Box 351
                                  Norwich, NY 13815-0351




                                  NYS Commissioner of
                                  Taxation and Finance
                                  NYS Assessment Receivables
                                  PO Box 4127
                                  Binghamton, NY 13902-4127


                                  O'Leary Law Office
                                  104 Pleasant Street, PO Box 57
                                  Manlius, NY 13104-0057




                                  Renzi Foodservice
                                  PO Box 23
                                  Watertown, NY 13601-0023




                                  Vermont Information
                                  Services
                                  402 Watertower Cir
                                  Colchester, VT 05446-5802



                                  Vindigni, Betro & Walton PLLC
                                  146 Madison St
                                  Oneida, NY 13421-1745




                                  Waterloo Container
                                  PO Box 262
                                  Waterloo, NY 13165-0262




                                  Wells Fargo Vendor Financial
                                  Services
                                  WFEF PA Payoff Checks
                                  P.O. Box 310590
                                  Des Moines, IA 50331
Case 19-61188-6-dd   Doc 1    Filed 08/20/19 Entered 08/20/19 14:09:30   Desc Main
                             Document      Page 82 of 82



                                  YCH Hops
                                  203 Division St
                                  Yakima, WA 98902-4622
